CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

l

  

  

Fill in this information to identify your case: ` m"_f"‘;' Cf’\j’-`\_

 

 

 

 

; T?_\i€i 355
Ur'iited States Bankruptcy Court forthe: ila-§§ Y@RE§`{.
E/;`\sTERN DisTRicT oF NEW YoRi< i 2313 §§ _L` }i_\ C;: 23
Case number (ifknawn) ~ Chapter you are ming under: '. 'i

_` : l Chapter 7 l

3 l:\ Chapter 11

§ /` Chapter 12

l:l Chapter 13 I:l Check if this an

amended filing

 

 

 

i

official Form 101 § §
Voluntary Petition for lndividuals Fi|ing for Bankruptcy z 12/11

The‘ bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married;couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and Debtdr 2 to distinguish

between them. |n joint cases, one of the spouses rriust report information as Deblor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all o`f the fon'ns.

Be as complete and accurate as possib|e. lftwo married people are filing together, both are equally responsible for supplying correct information. lf

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question. 1

i i

mdentify Yourself

i`
i

 

 

1. j Yourfull name

Wriie the name that is on Amanda
l your govemment-issued First name / ~_ First name
j picture identification (for `
‘ examp|e, your driver's

j license or passport). Midd|e name

 

 

 

   

l Bring your picture
identification to your
§ meeting with the trustee.

Mathews

Last name and Suffix (Sr., Jr., l|, l||) Last name and Sufhx (Sr., Jr., |l, |l|)

 

2. l`A|| other names you have
1 used in the last 8 years

1 include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal xxx_xx_41 07
lndividual Taxpayer
i|dentification number
l(iTiN)

 

 

 

i
Official Form 101 Voluntary Petition for lndividuals Fi|ing for Bankruptcy page 1

i
i

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor1 Amanda Mathews i Case number (irknown)

 

 

 

 

 

4»'7;-.._:.[.`~,-¢,}

 

 

 

4. Any business names and
` Emp|oyer identification

Numbers (ElN) you have l l have not used any business name or E|Ns.
` used in the last 8 years

   
  

t I:l l have not used any business name or E|Ns.

 

 

 

lnc|ude trade names and Business name(s)

Business name(s)
doing business as names ‘

 

 

EiNs ii EiNs

 

5. j Where you live lf Debtor 2 lives at a different address:

‘ 150 Park Avenue
Deer Park, NY 11729
Number, Street, City, State & ZlP Code

 

Number, Street, City, State & ZlP Code

Suffo|k
County County
lf your mailing address is different from the one
above, fill lt in here. Note that the court will send any
notices to you at this mailing address.

|f Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

 

Number, P.O. Box, Street, City, State & ZlP Code Number, P.O. Box, Street, City, State & ZlP Code

 

4

 

’-)\
»~z

i

   
  

6. iWhy you are choosing Check one.'
' this district to file for

Check one:

iba“kruptcy - Over the last 180 days before filing this petition, _, i:i OV€F the last 180 days before filing ihiS Peiiii°h. l
l have lived in this district longer than in any hj'=iV§ lived ih this diSiViCi longer than ih any Oiher
‘ other district. district.
l:l | have another reason. | have another reason.

Expiain. (see 28 u.s.c. § 1408.) E><plain~ (See 28 U.S-C- § 1408-l

 

 

 

 

 

Official Form 101 Voluntary Petition for lndividuals Fi|ing for Bankruptcy page 2

1
i
l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entei’ed 12/04/18 09244236

1
i
1
l

D§bi°ri Amanda Mathews Case number (irknown)

\
l

mE|l the Court About Your Bankruptcy Case 1

7. ~ The chapter of the Check one. (For a brief description of each, see Notice Requ/`red by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy

j Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
‘ choosing to file under '
- Chapter7
l:l Chapter 11
lIl chapter 12
l:l Chapter 13

 

8. ' How you will pay the fee l l will pay the entire fee when l file my petition. Please check with the clerk’s office in your local court for more details
' about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money

order. lf your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

; I:] l need to pay the fee in installments. lf you choose this option, sign and attach the Application for lndividuals fo Pay
§ The Filing Fee in Installments (Official Form 103A).

|:l l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge mayl
; but is not required to, waive your fee, and may do so only if your income is less than 150% of the ofhcial poverty line that
l applies to your family size and you are unable to pay the fee in installments). lf you choose this option, you must fill out
i the Application to Have the Chapte’r 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

l
l
i
i

 

 

 

 

 

 

 

 

 

 

9. i Have you filed for - No
1 bankruptcy within the `
. last 8 years? I:l Yes.
' District When Case number 1
District When Case number
District * When Case number'
10. lAre any bankruptcy - NO
’, cases pending or being
filed by a spouse who is [I Yes_
? not filing this case with
lyou, or by a business
‘ partner, or by an
affiliate?
§ Debtor Relationship to you
i District When Case number, if known
Debtor Relationship to you
District ' When Case numberl if known
11. Do you rent your |:] No_ Go to line 12._ j
residence? - Yes Has your landlord obtained an eviction judgment against you?

- No. Go to line 12.

[] Yes. Fill out /nitial Statement About an Evicfion JudgmentAgainst You (Form 101A) and me it with this
bankruptcy petition.

 

 

1

Official Form 101 Voluntary Petition for lndividuals Filing for Bankruptcy page 3

l
4 i
1
i

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entei’ed 12/04/18 09244236

l
l
l
l
Del>tor 1 Amanda Mathews

l
1
i

Case number (if/mown) l
\

mReport About Any Bus|nesses You Own as a Sole Proprietoriv

12.i Are you a sole proprietor

of any full- or part-time l No_ Go to Part 4.
business?

[:| Yes_ Name and location of business

A sole proprietorship is a

business you operate as Name of business, if any

an individual, and is not a

separate legal entity such

1 as a corporation,

; partnership, or LLC.

lf you have more than one Number, Street, City, State & ZlP Code

sole proprietorship, use a

separate sheet and attach

it to this petition. Check the appropriate box to describe your business:

 

 

 

i

l

l

l |:| Health Care Business (as defined in 11 U.S.C. § 101(27A))

§ |:] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

l |:| Stockbroker (as defined in 11 U.S.C. § 101(53A)) ' w

j I:] Commodity Broker (as defined in 11 U.S.C. § 101(6)) ’

j [| , None of the above y

l 1

i 1 1

13. l Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate

` Chapter 11 of the deadlines. lf you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).

l debtor? j

l No l am not filing under Chapter`11.

l For a definition of small ` §

l business debtor’ see 11 |:] No_ l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in the Bankruptcy

lU.S.C. § 101(51D). Code j

4 .

l .

" |:| Yes_ l am filing under Chapter 11 and l am a small business debtor according to the dehnition in the Bankruptcy Code.

i l _
meport if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. §Do you own or have any - No_
i property that poses or is
lalleged to pose a threat l:l Yes.
lof imminent and What is the hazard?
iidentifiable hazard to .
lpublic health or safety?
iOr do you own any ' _ _ '
§ property that needs lf immediate attention is
immediate anenti°n? needed, why is it needed?
l

 

 

 

iFor examp/e, do you own

:per/'shab/e goods, or

j/ivestock that must be fed, Where is the property?
or a building that needs l
urgent repairs?

 

1 Nuinber, sireai, ciiy, siaie a zip code
' i
i l

l
Omcial Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 4

 

Dethr 1 Amanda Mathews

1

l

15. ‘Tell the court whether
`you have received a
briefing about credit
counseling.

§fhe law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. lfyou cannot do
so, you are not eligible to
tile.

l

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

l
l
i`
1

i
l

 

i
l
1
i
i
i
i
i
i
l
l
i
i

Officialj Form 101

mxplain Your Efforts to Receive a Briefing About Credit Cou`nseling
bwbr
You must check one:

[:| l am not required to receive a briefing about

Case 8-18-78169-|as Doc 1 Filed 12/04/18

l

[:| l received a briefing from an appiroved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certincate and the payment
pian, if any, that you developed with the agency.

- l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have
a certificate of completion.

V\hthin 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a _30-day temporary waiver
of the requirement. i

l
To ask for a 30-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must "

still receive a briefing within 30 days’after you file.
You must nie a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do sol your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days. ' '

credit counseling because of:

[] |ncapacity. ;
l have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

|:| Disability. ‘
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after
`i reasonably tried to do so.

 

l:] Active duty.
l am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Voluntary Petition for individuals Fi|ing for Bankruptcy

 
   
   
  

You musiticheck one.'A 1
ij l received a briefing from an approyed credit

 

 

 

Elii€i’ed 12/04/18 09244236

Case number (irknawn)

 

 

  

  

pouse¢ri'y_, 1

counseling agency within the 180 days before l filed
this bankruptcy petition, and l received a certificate of

completion. l §
Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency. '

l received a briefing from an approved credit
counseling agency within the 180 days before l filed

this bankruptcy petition, but l do not have a certificate
of completion. `

Within 14 days after you file this bankruptcy petition, you _
MUST file a copy of the certincate and payment plan, if
any. 1

l certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a.30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirementl
attach a separate sheet explaining what efforts you made
to obtain the briefingl why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisned
with your reasons for not receiving a briefing before you
filed for bankruptcy. `

if the court is satisned with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. lf you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

l am not required to receive a briefing about credit
counseling because of: .

[:| |ncapacity. 1
l have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about tinances. 1

[I Disability. §
My physical disability causes me to be unable to
participate in a briefing in person, by phonel or
through the internet, even after l reasonably tried to
do so. 5

i

[l Active duty. "
l am currently on active military duty in a military
combat zone. i

lf you believe you are not required to receive a brienng
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Deibt°ri Amanda Mathews Case number (irknown)

mnswer These Questlons for Reporting Purposes
16.? what kind of debts do 16a

 

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an

 

 

: you have? _ individual primarily for a personal, family, or household purpose." 1
j n No. Go to line 16b. 4 y
3 - Yes. Go to line 17. l l
l 16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
v money for a business or investment or through the operation of the business or investment.
j ' I:i No. Go to line 160.
‘ El Yes. Go io lino 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17.i Are you filing under |:| No_ l am not filing under Chapter 7. Go to line 18.
Chapter 7?

l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses

l Ye .
s are paid that funds will be available to distribute to unsecured creditors?

after any exempt
property is excluded and
‘ administrative expenses - No

i
j Do you estimate that
l
l are paid that funds will

 

 

l be available for ij Yes
l distribution to unsecured
l creditors?
13_ i H°w many creditors do l 1_49 5 El 1,000/-5.000 El 25,001-50,000
l N‘;,‘;Si'matetha*y°" ij 50_99 ‘ El 5001-10,000 El 50,001-100,000
l _ ij 10,001-25,000 El More than100.000
El 100 199
El 200-999
1_9. 1 How much do you l $0 _ $50,000 El $1,000,001 - $10 million lZl $500,000,001 - $1 billion

i estimate your assets to
j be worth?

l`
1

20. :How much do you
l estimate your liabilities
;to be?

El $50,001 - $100,000
ij $100,001 - $500,000
El $500,001- $1 million l
l $0 - $50,000

El $50,001 - $100,000
lIl $100,001 - $500,000

lIl $10,000,001 - $50 million
El $50,000,001 - $100 million
ill $100,000,001 - $500 million

El $1,000,001 - $10 million

ij $10.000,001 - $50 million
El $50,000,001 - $100 million
El $100,000,001 - $500 million

El $1,000,000,001 - $10 billion
E| $10,000,000,001 - $50 billion
El More than $50 billion

E| $500,000,001 -$1 billion

IJ $1,000,000,001 - $10 billion
El $10,000,000,001 - $50 billion
l:i More than $50 billion

l Ei $500,001 - $1 million

Mn Below “ l

For you l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct.

 

if l have chosen to ile under Chapter 7, l am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. l understand the relief available under each chapter, and | choose to proceed under Chapter 7.

document, l have obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition. r

l understand aking a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy e

result i fines up to $250,000, or imprisonment for up to 20 years, or both. 16 U.S.C. §§ 152, 1341, 1519,
and 3571

' ., d{ /
Amanda Mathéws
Signature of Debtor 1

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me ill out this
Signature of Debtor 2

l

l

l

l

Executed on December 3, 2018 Executed on

‘ MM/DD/YYYY

 

MM/DD/YYYY

 

Officiai Form 101 page 6

Voluntary Petition for individuals Fi|ing for Bankruptcy

Dethr11 Amanda Mathews

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Case number (irknown)

 

For your attorney, if you are b
represented by one

 

if you are not represented by
an`attorney, you do not need
to file this page.

1 1’

l, the attorney for the debtor(s) named in_ this petition, declare that l have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11,‘ United States Codel and have explained the relief available under each chapter
for which the person is eligible, l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)

and, in a case in which § 707(b)(4)(D) applies, certify that l have no knowledge after an inquiry that the information in the
schedules nied with the petition is incorrect. 1

Date December 3, 2018

 

Signature of Attorney for Debtor MM / DD /YYYY

Pnnted name

Firm name

 

Number, Street, City, State & ZlP Code '

Contact phone fimail address

 

 

 

i
Official Form 101

Bar number & State

Voluntary Petition for individuals Filing for Bankruptcy page 7

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Dei>i°f 1 Amanda Mathews i Case number (irknown)

 

l l

For, you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney financial and legal consequences, yol.il are strongly urged to hire a qualified attorney.

if you are represented by an To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
attorney, you do not need to inaction may affect your rights. For exampie, your case may be dismissed because you did not file a required document,
file this page. pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
j administrator, or audit firm if your case is selected for audit. if that happens, you could lose your right to file another case,
; ' or you may lose protections, including the benefit of the automatic stay.
l 1 l
j You must list all your property and debts in the schedules that you are required to file with the court, Even if you plan to pay
§ a particular debt outside of your bankruptcyl you must list that debt in your schedules. if you do not list a debt, the debt may
l not be discharged. if you do not list property or properly claim it as exempt, you may not be able to keep the property. The
j judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
1 destroying or hiding property, falsifying records, or |ying. individual bankruptcy cases are randomly audited to determine if
l debtors have been accurate, truthfui, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

l if you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
1 will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the tinited

| States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
l

i

filed. ¥ou must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is;a serious action with long-term financial and legal consequences? ,

i:i No
- Yes

1 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
; could be fined or imprisoned?

 

 
   
 

i:i No
1 - Yes
l
j Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
l l:l No 1
i l Yes Name of Person Athena Gonzalez 1
§ Attach Bankruptcy Petl'tion Preparer’s Nofice, Declarafion, and Signature (Official Form 119).
1 By signing er , l acknowledge that i understand the risks involved in filing without an attorney. i have read and understood

  

nd l am a that nling a bankruptcy case without an attorney may cause me to lose my rights or property if l do

 

 

 

 

 

 

 

ly h ase.

Amanda Mathews Signature of Debtor 2
Signature of Debtor 1
Date December 3, 2018 l Date

MM/DD/Y¥YY § MM/DD/YYYY
Contact phone 718-736.`4295 l Contact phone
Cell phone ’ A'Cell phone
Email address amanda@greenfignyc.com Email address

 

 

 

 

i
l

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

l
l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Fill in this information to identify your case:

Debt0r1 Amanda Mathews

` First Name Middle Name 1 Last Name
1 Debtor 2 l
(Spouse if, filing) First Name Middie Name l Last Name

 

- United States Bankruptcy Court for the: EASTERN DlSTR|CT OF NEW YORK

: Case number
l (ifknown)

 

g check if ihisfis an
amended filing

 

 

‘ ' l
jOfiiciai Form 1068um

;Summary of Your Assets and Liabi|ities and Certain Statistical information 12/15i

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
£information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
‘your original forms, you must fill out a new Summary and check the box at the top of this page. ‘

l _
Summarlze Your Assets

 

1. Schedule AlB: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B ....................... $ 0-00

1b. Copy line 62, Total personal property, from Schedule A/B....... - $ 271249_00

1c. Copy line 63, Total of all property on Schedule A/B....

mmarize Your Liabi|ities

 

27,249.00

 

2. Schedule D: Creditors Who Have Claims Secured by Property (thcial Form 106D)

2a. Copy the total you listed in Column Al Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ i o-o°
3. Schedule E/F: Creditors Who Have Unsecured Claims (Ofncial Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................................. $ 0'00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ............................ $ 44,161_00

 

Your total liabilities $ 44,1 61 .00

 

 

 

Summarlze Your income and Expenses

4. Schedule l.' Yourlncome (Official Form 106|)

Copy your combined monthly income from line 12 of Schedule / l ...... $ 41434-71

5. Schedule J.‘ Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J ..... $ 41091 -oo

mnswer These Questions for Administrative and Statistical Records

l

6. 5 Are you filing for bankruptcy under Chapters 7, 11, or 13? v
|:] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

l Yes
17. What kind of debt do you have?

 

i
i
, 1
l
l

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a persona|, familyl or
household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

l:l Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
. the court with your other schedules.
jOfficial Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

l
i

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

l

Debtor 1 Amanda Mathews Case number (ifknown)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; oR, Form 1223 Lino 11; oR, Form 1220-1 Lino'14. $ 4»753-88

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

   

jil§ip_m“£an i'on'i`§chedule E/F,j’§gpy"thé 'followinq'::"L

   

 

 

 

 

 

 

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
. 9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0_00
90. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0_00
9d. Student ioans. (Copy line 6f.) $ s 0.00
l
i 9e. Obligations arising out of a separation agreement or divorce that you did not report as
l priority claims. (Copy line Gg.) $ `o'oo
|
j 9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0_00
l Qg. Total. Add lines 9a through 9f. $ ' 0.00
l
l
l
l
l
l
l
i
l
l
l
l
Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankmptcy

   

Debtor1 Amanda Mathews

First Name

Debtor 2

Case 8-18-78169-|as Doc 1 Filed 12/04/18

Fill in this information to identify your case and this filing:

Mlddle Name

 
 

Last Name

 
 

Elii€i’ed 12/04/18 09244236

 
     
     

 

(Spouse, if filing) First Name

 

Middle Name l
l

Last Name

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

      

i
l

 

 

Case number

 

 

   

l:l Check if this is an
amended filing

 

 

;Official Form 106A/B

 

chhedu|e AlB: Property

gin each category, separately list and describe items. Llst an asset onl

 

12l15

y once. if an asset fits in more than one category, list the asset in the category where you

}think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

;information. if more space is neededl attach a separate sheet to this foml. On the top of any addition

'Answer every question.

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

al pages, write your name and case number (if known).

l

 

l

ii1. Do you iown or have any legal or equitable interest in any residence, building, land, or similar property?

i - No. Go to Part 2.
`i n Yes. Where is the property?

m Describe Your Vehicles
l

i

I:l No

- Yes

3.1 Make: Toyota
Modei: Yal'i$
Year: 201 1

Approximate mileage:
Other information:

1 30000

 

Nomina| interest Ho|der.
Econimic intrest and operating
expenses belong to Debtors
Daughter.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles l

Who has an interest in the property? Check one

- Debtor 1 only

l:i Debtor 2 only

i:i Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property
(see instmct|ons)

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases. 1

l

§,'Do no edi]ct secured claims or exemptions lf’u
.th`e am'ol.x`int~offany'secured,claims on Schedule D ‘
§ Creditbrs"’Who Have Clairjns.$ecuredbylPrope/fy

  
   

Current value of the
portion you own?

Current value of the
entire property?

$3,586.00 $3,586.00

 

 

3.2 lvlal<e: Jeep
Model; Cherokee
Year: 201 6

Other information:

Approximate mileage: 24000

 

Leased Vehicie

 

 

 

Who has an interest in the property? Check one

- Debtor 1 only

i:l Debtor 2 only

i:i Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

;Donotdeduct secured claims'ormexemptions.,§i>ut' _ ’
jthearnount of any secured%ciaims on Schedule ij g ';

§ Credito'rs Who Have~C/aims S¢_ecuredbyq‘Propeity, ` f;
Current value of the
entire property?

 

 

Current va|u'e of the
portion you own?

i

 

 

 

n Check if this is community property $151000-00 s1 5100°-°0~
(see instnictions) 41
4. Watercraft, aircraft. motor homes, ATVs and other recreational vehicles, other vehicles, and accessories ` j
Examples: Boats, trailers, motors, personal watercraft, fishing vessels,‘ snowmobiles, motorcycle accessories
i - No
i i:i Yes
bfncial Form 106A/B Schedule A/B: Property page 1

§ohware Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com

Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Debtor 1 Amanda Mathews l Case number (ifknown)

 

 

 

 

 

l

l

l

l

4 5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for
l

l

i

 

.pages you have attached for Part 2'. Write that number here => $18'586~00
` mcribe Your Personai and Household items
-1` Do‘you own or have any |egai~or equitable interest in,any` of the following items? * ` ‘ 1 . 1 Current value of the
-’ " ~ 1 ~ 11 1 v v " )* '," c _portionyouo‘wn?

'Do; not deduct secured
., isiai_m§,or exemptions s

6. y i~iomusehoidwgood’s and furnishings N j y
Examples: Major appliances, furniture, linens, china, kitchenware

i:i No
- Yes. Describe .....

 

2 Beds, 1 Sofa, 1 TV stand, 1 Dining room tabie, 4 chairs, 2 dresses
and other household furnishing ‘ $1,500.00

 

 

 

 

7. Electronics '
Examples: Televisions and radios; audio, videol stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
l] No

- Yes. Describe .....

 

3 Televisions, 1 Laptop, 1 printer, 2 cell phones and othe small
electronic appliances 4$1,500.00

 

 

 

 

l

§. Coi|ectib|es of value

l Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
j other collections, memorabilia, collectibles

l . No

Ei Yes. Describe .....

9. Equipment for sports and hobbies
Examples: Spons, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

l No
l:i Yes. Describe .....

l

l

l

l

10. Firearms

j Examples: Pistols, rifles, shotguns, ammunition, and related equipment
l - NO

; i:i Yes. Describe .....

1 1. 5 C|othes
Examples: Everyday ciothes, fursl leather coats, designer wear, shoes, accessories

i:l No
l -Yes. Describe .....

 

LEveryday used shoes and clothing l $1,000.00

 

l
l
12. Jewe|ry

l Examples: Everydayjewelry, costumejewelry, engagement nngs, wedding nngs, heirloomjewelry, watches, gems, goid, silver

l:i No
l Yes. Describe .....

 

l Costume Jewe|ry and 1 Pair of Diamond Earrings _l $500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

l:i No

- Yes. Describe .....
Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

 

 

 

` Debtf>\’1 Amanda Mathews Case number (ifknown)
l '
l 1 Dog and 1 Cat j $10.00

 

1 14. Any other personal and household items you did not already list, including any health aids you did not list

l No
Ei Yes. Give specific information .....

l

 

' 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

 

for Part 3. Write that number here $4,51 0.00
1mEzscribe Your Financial Assets

 

Do yo':u own or have any legal or equitable interest-in any of the following?- ' 5 ; g " y f 1 ” ' '~ 3 Current value of the »' ii
1 " ~ T 7 ~~ . " ’ “ ~po‘i'tionyouown`?`
Do not deduct secured
s tciéinlsm<>r exemptions-11

 

i16. Cash
§ Examples: Money you have in your wailet, in your homel in a safe deposit box, and on hand when you hle your petition

i:iNo

Cash $100.00

l
l
417. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. if you have multiple accounts with the same institution, list each.
i:l No

- Yes ........................ institution name:

Checking Acct .
l 17.1. Ending: 6925 TD Bank $53.00

 

 

18. Bonds, mutual funds, or publicly traded stocks 1
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

-No

l:l Yes __________________ institution or issuer name:

l

19. Non-pub|iciy traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture ‘
l No

i:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments - '
Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

l No
i:l Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: interests in lRA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans y
- No - l
i:l ¥es. Llst each account separately. ' `
Type of account: institution name:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

-No

l:i Ves_ _____________________ institution name or individual:

Official Form 106A/B Schedule A/B: Property page 3
§onware Copyright (c) 1996-2018 Besi Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Eiitei’ed 12/04/18 09244236

Debf0r1 Amanda Mathews Case number (ifknown) l

l .

l 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l No '

i:i Yes _____________ issuer name and descnption.

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program, ‘
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1). ‘

- No l
j [] Yes _____________ institution name and descnption. Separately file the records of any interests.11 U.S.C. § 521(c):

 

l l
}25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

l - No
i'_'i Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
l Examples: |nternet domain names, websites, proceeds from royalties and licensing agreements

- No
i:l Yes. Give specific information about them...

§
l
l

127. Licenses, franchises, and other general intangibles l
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

i - No `
1 l:i Yes. Give specific information about them...
l

l
l
l
i
l

 

v `f ,Qurrent value of the’"”

~ portion you own?; "
~ ~ Do not vdeduct secured
1 adams Or_ex.¢_rnrz!ions

 

Mo:rféy 311 property'owewd:to You?"_"m'

  

 

         

28. Tax refunds owed to you j
ii n NO l
- Yes. Give specific information about them, including whether you already filed the returns and the tax years .......
]` l
1 Estimated Refund for Debtor 2018 Tax
Return l Federal and NYS g $2,000-00

 

 

 

 

l
l
29. Famiiy support

l Examples: Past due or lump sum aiimony, spousal support, child support, maintenance, divorce settlement, property settlement

-No

i:i Yes. Give specific information.;....

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benents; unpaid loans you made to someone else ‘
- No

i:l Yes. Give specific information..

C 1. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

EiNo

. l
- Yes. Name the insurance company of each policy and list its value. '

Company name: Beneficiary: Surrender ori refund
value: §
Prudentia| Whole life policy Ash|ey Herrera and i .
Casey Va|ez $2.000.00

 

 

 

i
l
32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

- No
Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1995-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
i`

l

{1 1

Debf<>r _1 Amanda Mathews Case number (ifknown)

‘l:l Yes. Give specific information..

33.' Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes,` insurance claims, or rights to sue

l No`
l:l Yes. Describe each claim .........

-No

El Yes. Describe each claim .........

35. Any financial assets you did not already list
- No

l:l Yes. Give specific information..

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here

 

 

$4,153.00

 

 

Describe Any Business-Related Property You Own or Have an interest ln. Llst any real estate ln Part 1 .

37 Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part 6.

l:l Yes. Go to line 38.

Describe Any Farm- and Commerclal Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland, list it` in Part 1.

46. Do you own or have any legal or equitable interest' in any farm- or commercial fishing-related property?
l No co io Part 7. '

n Yes. Go to line 47.

l

Describe Ail Property You Own or Have an interest' in That You Did Not Llst Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

-No

l:l Yes. Give specific information .........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here

l i`
i

 

$0.00

 

 

-ist the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ’

\56. Part 2: Total vehicles, line 5 $18,586.00
57. Part 3: Total personal and household items, line 15
58. ` Part 4: Total financial assets, line 36

$4,510.00
$4,153.00

59. `. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0_00
61. ` Part 7: Total other property not |isted, line 54 _ + $0.00

62, l Total personal property. Add lines 56 through 61... Copy personal property total

$27!249.00

$0.00

$27,249.00

 

63. Total of all property on Schedule A/B. Add line 55 + line 62

 

' l
$27,249.00

 

 

ancial Form 106A/B 'Schedule A/B: Property
S:oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 5
Best Case Bankruptcy

CaS€ 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entet’ed 12/04/18 09244236

Fill in this information to identify your case:

Debtor 1 Amanda Mathews 4 .
First Name Middle Name ` Last Name

Debtor 2
(Spouse ifl t'iling) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

Case number

(ifknown) |:] Check if this is an
amended iling

 

 

 

Official Form 1060 `
Schedule C: The Property You Claim as Exempt § 4/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2.' Addi`tiona/ Page as necessary. On the top of any additional pages, write your name and
case number (if known). §

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Aiternativeiy, you may claim the'full fair market value of the property being exempted up to the` amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

motify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
l You are claiming state and federal nonbankruptcy exemptions. §11 U.S.C. § 522(b)(3)
U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2) 1

2. For any property you list on Schedule A/B that you claim as ex§empt, fill in the information below.

 

 

 
    

 

 

 

2 Beds, 1 sofa, 1 Tv siand,"1 Dining $1,500_00 - $1’500_00 NYcPLR § 5205(a)(5)

 

 

room tab|e, 4 chairs, 2 dresses and

other household furnishing n 100% of fair market value, up to

Line from Schedule A/B: 6.1 any applicable statutory limit

Everyday used shoes and clothing k $1,000_00 1 - $1,000_0° NYCPLR § 5205(a)(5)

Line from Schedule A/B: 11.1

 

t U 100% offairmarketvaiue,upto

any applicable statutory limit
l

 

 

Costume Jewe|ry and 1 Pair of ' $500_00 § l $500_00 NYCPLR § 5205(a)(6)
Diamond Earrings
Line from Schedule A/B: 12.1 |:l 100% of fair market value, up to

any applicable statutory limit

 

1 Dog and 1 Cat $10_00 - $10_00 NYcPLR § 5205(a)(4)

Line from Schedule A/B: 13.1 '

' m 100% of fair market value, up to
` any applicable statutory limit

 

§
, §
i
l

 

Line from Schedule A/B: 16.1 ' 5

 

n 100% of fair market value, up to
any applicable statutory limit

 

 

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of 2
$ohware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankmptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entet’ed 12/04/18 09244236

Debtor1 Amanda Mathews Case number (if known)

  
 

 

 

 

 

" Federal and NYS: Estimated Refund
` for Debtor 2018 Tax Return
Line from Schedule A/B: 28.1 m

$2’000_00' - $2,000_00 Debtor & Creditor ‘|_:aw §
283(1) §
100% of fair market value, up to §
any applicable statutory limit

Prudentiai whole life policy $2 ooo_oo - 52 000_00 NY ins. Law § 3212 `
Beneficiary: Ash|ey Herrera and ’ ' §

Casey Va|ez n 100% of fair market valuel up to
Line from Schedule A/B: 31 .1 any applicable statutory limit

 

4 3. Are you claiming a homestead exemption of more than $160,375?
` (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

§INO

 

 

I:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you med this case?
l:l No
l:l Yes

l

i

l

§

1

i`

l 1

t

l

l

l ;

l

l

§ f

l

t

l
‘ 3

l

` l

Official Form 106C Schedule C: The Property You Claim as Exempt _ page 2 of 2

Sohware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

i
l

 

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered/12/04/18 09244236

Fill in this information to identify your case:

Debtor 1 Amanda Mathews
First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Midd|e Name

 

Last Name

j United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

l Case number
(it known)

 

|:| Check if this is an
amended filing

 

;Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filin
is needed, copy the Additional Page, fill it out, number the entries,
4 number(if known).

g together, both are equally responsible for supplying correct information. if more space
and attach it to this form. On the top of any additional pages, write your name and case

1. Do any creditors have claims secured by your property?

- No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
l:l Yes. Fill in ali of the information below.

 

Official Form 106D Schedule D: Creditors Who Haye Claims Secured by Property page 1 of1
Soitware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8-18-78169-|as DOC 1 Filed 12/04/18 Entered 12/04/18 09:44:36 f

Fill in this information to identify your case:

Debtor1 Amanda Mathews
First Name Mlddle Name Last Name

Debtor 2
(Spouse if, filing) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

Case number §
(if known)

 

|:| Check if this§is an
amended ming

 

Official Form 106E/F §
Schedule ElF: Creditors Who Have Unsecured Claims 12l15

§Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY _claims. List the other party to
lany executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AlB: Property (Official Form 106AlB) and on
lScheduie G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in
iSchedu|e D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill lt out, number the entries in the boxes on the

‘left. Attach the Continuation Page to this page. if you have no information to report in a Partl do not file that Part. On the top of any additional pages, write your
iname and case number (if known).

§mt Al| of Your PR|OR|TY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
l No. co id Pari 2.
m Yes.
List Aii orYour NoNPRioRirv unsecured claims

l ,
l 3. Do any creditors have nonpriority unsecured claims against you?

l
l
.

 

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

  

 

  

 

      

 

 

 

 

 

 

- Yes. i §
,.,1 c(_._ `. _ ,.,, M.W W.…,-, _…, saw wm ......_~_.l_ s - …-_ …,,,a.‘_.,..v_.,__.. -. _B…..
4. :List,ail of your nonpriority unsecure ,_ § ~in the aiphabetical;order“o\fv the creditor who holds'eac`h claim. lf a"cr;editor has more thanrone"nonpriority k 4
§ z unsecured claim, list the creditor separately for each claim. For each claim listed, identify w_hat type of claim;it_ is`.~Do not list claims already included ink Part 1 . if more _ ';
;than one creditor hold d'a particular ciaim; list the other creditors in Part 3.if you have more than thre_ `nonpriority unsecured claims fill out the C"’ tinuation Page of,
“P..a.`if.Z- ` ’ t ‘ " - d. 1 v “` m,,'c_.~ _ _ _K__~ .`:;M _ ,..-'~.:~_;a..»dd`;..:' ; ~‘.;...W_ g ,=; ;…._ .a.._._..- . w le ` , ’ ’ :,
4 §Tota|clairn' ' ,
Amex Last 4 digits of account number 8383 $4,480_00
§ Nonpriority Creditor's Name
‘ Correspondonee/Bankruptcy ‘_ Opened 12/90 Last Active
po B°x 981540 When was the debt incurred? 1 1/18/18 ,
E| Paso, TX 79998 ‘
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °f NoNPR|oR|TY unsecured °lalm:
n Check if this claim ls for a community m Student l°ans
debt n Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:] Debts to pension or profit-sharing plans, and other similar debts
m Yes - cher_ Specif)§ Credit Card
t i
‘ l
l
l
i
l
dmciai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 1 of 14

software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com 34115 Best Case Bankruptcy
§
l

l
i

Case 8-18-78169-|as

§ Debtor1 Amanda Mathews

 

 

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (ii known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-2 AmeX Last 4 digits of account number 2343 $2,331_00
Nonpriority Creditor's Name
Opened 07/15 Last Active
P o. Box 981537
' When was the debt incurred? 1 1/26
Ei Paso, Tx 79998 /18
Number Street City State le Code As of the date you file, the claim is: Check all that apply
§ Who incurred the debt? Check one.
' - Debtor 1 only n Contingent
l:l Debtor 2 only I:l Unliquidated
m Debtor1 and Debtor2 only [:l Disputed
§ n At least one of the debtors and another Type °f NoNPR'oR|TY unsecured claim:
n Check if this claim is for a community n Student |°ans
debt L_.l Obligations arising out cfa separation agreement or divorce that you did noti
is the claim subject to offset? report as priority claims
- N° m Debts to pension or profit-sharing pians, and other similar debts
m Yes - O\her_ Specify Credit Card
- Bankunited, Nt| Assoc Last 4 digits of account number 7228 $0.00
Nonpriority Creditor's Name
Opened 09/13 Last Active
78_15 _NW 148th st When was the debt incurred? 6/19/14
Miami Lakes, FL 33016
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only l:] Contingent
l
,‘ n Debtor 2 only n Unliquidated
§ m Debtor 1 and Debtor 2 only m Disputed
|:l At least one of the debtors and another Type °f NoNFR|°R'TY unsecured claim
m Check if this claim is for a community m Student loans
§ debt n Obligations arising out of a separation agreement or divorce that you did not
§ is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing pians, and other similar debts
§ El Yes l O§her_ Spec;fy Automobi|e - Noti_ce Only
Barclays Bank Delaware Last 4 digits of account number 7448 ~ $5,450_00
§ Nonpriority Creditor's Name
§ Attn: Correspondence Opened 08/14 Last Active
§ po B°x 8801 When was the debt incurred? 6/16/17
j Wi|mington, DE 19899
j Number Street City State le Code As of the date you file, the claim is: Check all that apply
§ Who incurred the debt? Check one.
- Debtor 1 only m Contingent
l:] Debtor 2 only n Unliquidated
|:] Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °f NoNPR|oR'TY unsecured °laim:
m Check if this claim is for a community n Studem loans
debt n Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
El Yes l other_ Spec;fy Credit Card
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 of 14

Sotlware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

§
14.5§

BB&T

Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 1847

Wilson, NC 27894
Number Street City State le Code

Who incurred the debt? Check one.

l Debtor 1 only

l:l Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community
debt

is the claim subject to offset?

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (ii known)

 

Last 4 digits of account number

1001

5 opened 09/13 Last Active
When was the debt incurred? -\ 4/19/16

As of the date you file, the claim is: Check all that apply

n Contingent
n Unliquidated

ij Disputed
Type of NONPRlOR|TY unsecured claim:
l:l Student loans

m Obligations arising out of a separation agreement or divorce that you did not
report as priority.claims

 

` l $o.oo

 

 

 

 

 

 

 

 

 

 

 

 

§ - No n Debts to pension or profit-sharing plans, and other similar debts ‘
, l:] Yes - O\her_ Specify A|.lmeObile- NOfiCe Ol'tly
§ .
§ 4_6 § Bk of Amer Last 4 digits of account number 7291 $6,799.00
§ Nonpriority Creditor's Name
§ o -
§ pened 1 1/1 5 Last Active
§ P° B°x 982238 When was the debt incurred? 5/05/17
t El Paso, TX 79998
§ Number Street City State le Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent §
` m Debtor 2 only n Unliquidated §
l
§ n Debtor1 and Debtor 2 only I:l Disputed
§ m At least one of the debtors and another Type °r NONPRlOR|TY unsecured °lain‘:
§ [:| Check if this claim is for a community n Student loans
§ debt n Obligations arising out of a separation agreement or divorce that you did not
t ls the claim subject to offset? report as priority claims
§ - No n Debts to pension or profit-sharing pians, and other similar debts
§ m Yes l Orher_ Specify Credit Card
l
4.7 Bk Of Amer Last 4 digits of account number 8818 $6,252.00
1 Nonpriority Creditor's Name - 1
3 Opened 12l14 Last Active
P° B°x 982238 When was the debt incurred? 5l09l17
E| Paso, TX 79998
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. n
- Debtor1 only n Contingent ‘
m Debtor 2 only n Unliquidated
m Debtor1 and Debtor 2 only l:l Disputed l
n At least one of the debtors and another Type °f NoNPR|oR|TY unsecured clalnn
m Check if this claim is for a community m Student l°ans §
d¢%bt ' l:] Obligations arising out of a separation agreement or divorce that you did not j
is the claim subject to offset? report as priority claims §
l No m Debts to pension or profit-sharing pians, and other similar debts §
n Yes - Other_ Specify Credit Card
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 14

$ohware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

t
1
l
l

Best Case Bankruptcy

 

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

 

 

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ Capital One Last 4 digits of account number 4862 ' $o_oo
l Nonpriority Creditor's Name '
Attn: Bankruptcy ' Opened 4/27/11 Last Active
PO BOX 30285 When was the debt incurred? 2/18/17
Salt Lake City, UT 84130 1
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. `
- Debtor1 only l:l Contingent §
l:] Debtor 2 only m Unliquidated
n Debtor 1 and Debtor 2 only n Disputed
§ l:l At least one of the debtors and another Type °f NONPRlOR|TY unsecured °'a'nn
1 n Check if this claim is for a community n Student loans
§ debt m Obligations arising out of a separation agreement or divorce that you did not
§ ls the claim subject to offset? report as_ priority claims
§ - No n Debts to pension or profit-sharing plans, and other similar debts
m Yes l O\her_ Specify Credit Card
l
Chase Aufo Finance Last 4 digits of account number 4180 $0_00
Nonpriority Creditor's Name l
National Bankruptcy Dept Opened '08/11 Last Active
201 N Central Ave Ms Az1-1191 When was the debt incurred? 10/07/13
Phoenix, AZ 85004
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
l:] Debtor2 only m Unliquidated j
m Debtor 1 and Debtor2 only n Disputed §
l:l At least one of the debtors and another Type °f NoNPR'°R|TY unsecured clainn
m Check if this claim ls for a community n Student loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
§ - N° n Debts to pension or profit-sharing plans, and other similar debts 4
§ |:| Yes l Othe,_ Specif,‘, Automobile - Notice Only § §
l ‘ l
] 1
4.1 . . ' `
o Comenlty Capltal Bank/HSN Last 4 digits of account number 3350 ‘ $o-oo
' Nonpriority Creditor's Name
_ Opened 12/13 Last Active
P° B°x 18212° ' When was the debt incurred? 8/02[17
Columbus, OH 43218
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
|:] Debtor 2 only m Unliquidated
n Debtor1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °f NoNPRloR|TY unsecured °laun:
l:l Check if this claim ls for a community m Student l°ans
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims ‘
- No m Debts to pension or profit-sharing plans, and other similar debts
ij Yes l othe,_ Spec;fy Charge Account `
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 14
Best Case Bankruptcy

Sonware Copyright (c) 1986-2018 Best Case, LLC - www.bestcase.com

l
l
§

 

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

 

 

 

 

 

 

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (il known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 . _ i
1 Comenlty Capltal/Zale$ Last 4 digits of account number 0189 $0.00
Nonpriority Creditor's Name §
‘ Opened 12l13 Last Active
Po Box 182120
When was the debt incurred? 8/06/17
Columbus, OH 43218 §
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. l
- Debtor 1 only n Contingent ‘
El Debtor 2 only El unliquidated
|:l Debtor1 and Debtor2 only n Disputed
m At least one of the debtors and another Type er NoNPR|°R'TY unsecured euum:
L__] Check if this claim is for a community m Student loans
debt n Obligations arising out of a separation agreement or divorce that you did not ;
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
El Yes l Q§her_ Spec§fy Charge Account
l
4.1 .
2 Comenltybanklanntylr Last 4 digits of account number 1401 $0.00
Nonpriority Creditor's Name §
Attn: Bankruptcy Dept § Opened 09/15 Last Active
po Box 182125 When was the debt incurred? 8/02/17
Columbus, OH 43218 §
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
El oeblor 2 only El unliquidated
l:l Debtor 1 and Debtor2 only n Disputed
l m At least one of the debtors and another Type °r NONPRlOR|TY unsecured ela'rn:
§ m Check if this claim ls for a community n Student loans
l debt ‘ l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
§ l No m Debts to pension or profit-sharing plans, and other similar debts
l
§ El Yes l O§her_ Spec§fy Charge Account
l
l
§4.1 .
53 Continental Flnance Company Last 4 digits of account number 2139 $0.00
* Nonpriority Creditor's Name
Attn: Bankruptcy Opened 03/13 Last Active
po Box 8099 When was the debt incurred? 1/29[17
Newark, DE 19714
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. §
- Debtor 1 only m Contingent
m Debtor 2 only n Unliquidated '
m Debtor1 and Debtor2 only n Disputed §
m At least one of the debtors and another Type °r NoNPR'oR|TY unsecured dlaun: §
n Check if this claim is for a community m student |°ans §
debt n Obligations arising out of a separation agreement or divorce that you did not §
ls the claim subject to offset? report as priority claims §
- No n Debts to pension or protit-sharing plans, and other similar debts l
|] Yes l Other_ Spec;fy' Credit Card
amcial Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 5 of 14
S§oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor 1 Amanda Mathews

 

 

 

Case 8-18-78169-|as

 

 

§
l
l
§
l
l
§
l
l
l
l
l

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 . . ,
4 Continental Flnance Company Last 4 digits of account number 6669 l Unknown
Nonpriority Creditor's Name §
Attn: Bankruptcy - Opened 03/1 3 Last Active §
PO BOX 8099 When was the debt incurred? 1 1/08/13 §
Newark, DE 19714 l
Number Street City State le Code As of the date you file, the claim ls: Check all that apply § §
§ Who incurred the debt? Check one. l §
- Debtor 1 only m Contingent §
l
m Debtor 2 only l:] Unliquidated
§ n Debtor1 and Debtor 2 only l:l Disputed . §
l m At least one of the debtors and another Type °r NONPRr°RlTY unsecured clalnu l
§ l:l Check if this claim is for a community l:l Sludenl loans
§ debt n Obligations arising out of a separation agreement or divorce that you did not
§ is the claim subject to offset? report as priority claims
1 - No l:l Debts to pension or profit-sharing plans, and other similar debts
§ n Yes l Other_ Spec§fy Credit Card
4.1 .
5 Credit One Bank Last 4 digits of account number 2726 $0-00
Nonpriority Creditor's Name §
Attn: Bankruptcy j Opened 12l11 Last Active
Po Box 98873 When was the debt incurred? 1/28/17
Las Vegas, NV 89193 § »
Number Street City State le Code As of the date you file, the claim is: Check all that apply
§ Who incurred the debt? Check one. `
§ - Debtor 1 only l:l Contingent
§ m Debtor 2 only n Unliquidated
§ l:l Debtor1 and Debtor 2 only l:l Disputed
§ l:] At least one of the debtors and another Type °r NONPRlOR|TY unsecured clalnn
l l:l Check if this claim ls for a community l:l Sludenl l°ans§
§ debt n Obligations arising out of a separation agreement or divorce that you did not
§ ls the claim subject to offset? report as priority claims
§ , l No m Debts to pension or profit-sharing plans, and other similar debts
l
1 a
§ n Yes - Other_ Specify Credit Card j
4.1 .
6 Dsnb Bloomlngdaies Last 4 digits of account number 8971 $0.00
Nonpriority Creditor's Name '
_ Opened 12IOS/14 Last Active
P° B°x 8218 When was the debt incurred? 4/02[15
Mason, OH 45040 l
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. '
- Debtor 1 only l:] Contingent ‘
l:l Debtor2 only n Unliquidated j
l:l Debtor1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °r NoNpRloRlTY unsecured elaun: §'
L__l Check if this claim ls for a community l:l Sludenr l°ans §
debt ' cl Obligations arising out of a separation agreement or divorce that you did not §
ls the claim subject to offset? report as priority claims ‘ §
- NO l:l Debts to pension or profit-sharing plans, and other similar debts §
|:l Yes l Orher_ Spec§fy Charge Account - Notice Only ;
l
Cl)fncial Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 6 of 14
Best Case Bankruptcy

§onware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
l

§
§

 

 

 

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

 

 

 

DOC 1 Filed 12/04/18 Entei’ed 12/04/18 09244236

Case number (ii known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 4.1 .
7 Flngel'hut Last 4 digits of account number 3801 $0-00
Nonpriority Creditor's Name §
t
Attn: Bankruptcy 5 Opened 12/10 Last Active ;
Po BOX 1250 When was the debt incurred? 7/31/15 §
Saint Cioud, MN 56395 §
Number Street City State le Code As of the date you file, the claim |s: Check ali that apply §
Who incurred the debt? Check one. § §
- Debtor 1 only L__l Contingent §
i m Debtor 2 only n Unliquidated
j m Debtor1 and Debtor 2 only n Disputed 4
§ §:§ At least one of the debtors and another Type °f N°NPRloR'TY unsecured cla'm:
1
‘§ m Check if this claim ls for a community n Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
§ - No n Debts to pension or profit-sharing plans, and other similar debts
§ El Yes l other. specify Charge Account
4.1 .
8 Kohis/Caplta| One Last 4 digits cf account number 3901 $375.00
Nonpriority Creditor's Name
Kohis Credit Opened 12l13 Last Active
Po Box 3120 When was the debt incurred? 8/06[1']
Miiwaukee, Wl 53201 §
Number Street City State le Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one. 1
- Debtor 1 only n Contingent §
n Debtor2 only m Unliquidated §
§ §:] Debtor 1 and Debtor 2 only n Disputed §
§ 'D At least one of the debtors and another Type °f NONPRlOR|TY unsecured °'aim:
§ El Check if this claim is for a community m Student §°ans§
§ debt m Obligations arising out of a separation agreement or divorce that you did not
§ is the claim subject to offset? report as priority claims
- N° m Debts to pension or profit-shaan plans, and other similar debts /_'
ll ch l Q,he,_ Spec;fy: Charge Account
4.1 . . ' `
§9 Mldland FUt‘lCllng Last 4 digits of account number 9589 $2,230.00
Nonpriority Creditor's Name §
2365 Northside Dr Ste 300 When was the debt incurred? Opened 09/17
San Diego, CA 92108 t
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one. j
l Debtor 1 only m Contingent §
m Debtor 2 only m Unliquidated l
m Debtor1 and Debtor2 only n Disputed §
m At least one of the debtors and another Type °f NONPRlOR|TY unsecured °laim: §
l:] Check if this claim is for a community m student loans ‘ § ,
debt n Obligations arising out of a separation agreement or divorce that you did not §
is the claim subject to offset? report as priority claims §
- No n Debts to pension or profit-sharing plans, and other similar debts §
Factoring Company Account Credit One §
l:] Yes - Other. Specify Bank N_A_ §
i
!
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 7 of 14
S§oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

DOC 1 Filed 12/04/18 Entei’ed 12/04/18 09244236

Case number (lf known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§
|
|
§
§
§
§ 4.2 _ _ /
§ 0 Mldland Fundlng Last 4 digits of account number 1470 § $325-00
Nonpriority Creditor's Name ' '§ ,' §
§ 2365 Northside Dr Ste 300 When was the `debt lncurred? Opened 12l17 §
§ san Diego, cA 92108 . `
§ Number Street City State Z|p Code As of the date you tile, the claim is: Check ali that apply
' Who incurred the debt? Check one. §
- Debtor 1 only cl Contingent §
§ §:§ Debtor 2 only n Unliquidated §
§ El Deblor1 and Debtor 2 only El Disputed 1
l . §:] At least one of the debtors and another Type °r N°NPRroRlTY unsecured claun: §
m Check if this claim is for a community n Student §°ans §
§ debt m Obligations arising out of a separation agreement or divorce that you did not ‘ '
§ is the claim subject to offset? report as priority claims §
§ - No m Debts to pension or profit-sharing plans, and other similar debts §
' l:l Yes l Other_ Spec§fy Factoring Company Account Citibank N.A. §
4.2 .
1 P0l’ff0||0 ReCOVel’y Last 4 digits of account number 0189 $1,313-00
` Nonpriority Creditor's Name
P° Box 41021 When was the debt incurred? Opened 05/18
Norfolk, VA 23541
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
§ Who incurred the debt? Check one.
§ .
§ - Debtor 1 only n Contingent
|:l Debtor2 only I:| unliquidated
l:l Debtor1 and Debtor 2 only l:l Disputed
n At least one of the debtors and another Type °r N°NpRloRlTY unsecured °|ain'u
I:] Check if this claim ls for a community m Student loans d
debt n Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims _ §
l N° |:l Debts to pension or profit-sharing plans, and other similar debts
§ Factoring Company Account Comenity
§ I:l Yes l Other. Spec'rfy capital Bank l
3 ‘ l
§4.2 .
§ 2 POrthllO ReCOVery Last 4 digits of account number 3350 $11029-00
§ Nonpriority Creditor's Name l
§ po B°x 41021 When was the debt incurred? Opened 05/1 8
§ Norfolk, VA 23541
§ Number Street City State Z|p Code As of the date you nie, the claim is: Check ali that apply
l Who incurred the debt? Check one.
- Debtor 1 only n Contingent
n Debtor2 only n Unliquidated -
m Debtor1 and Debtor 2 only n Disputed
§:] At least one of the debtors and another Type °f NoNpRr°R|T¥ unsecured °laun:
m Check if this claim is for a community n Siuuem §°ans|
debr n Obligations arisin out of a separation agreement or divorce that you did not §
9 1
ls the claim subject to offset? report as priority claims §
- N° n Debts to pension or profit-sharing plansl and other similar debts `
Factoring Company Account Comenity
El Yes l Other- SPeCify Capital Bank
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 8 of 14

S§oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

Case 8-18-78169-|as

DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Amanda Mathews Case number (if known)
4.2 . .
3 P°rt`f°ll° ReC°Vel'y Last 4 digits of account number 1401 § $481 .00
Nonpriority Creditor's Name ; §
PO BOX 41021 When was the debt incurred? Opened 05/18 §
Norfolk, VA 23541 §
Number Street City State Z|p Code As of the date you file, the claim ls:_ Check all that apply f
Who incurred the debt? Check one. l
- Debtor 1 only n Contingent §
|:] Debtor 2 only n Unliquidated
n Debtor1 and Debtor 2 only n Disputed
n At least one of the debtors and another Type °r NoNPR'°RrTY unsecured °la'rn: §
n Check if this claim is for a community n Student loans §
debt m Obligations arising out of a separation agreement or divorce that you did not §
ls the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Comenity
n Yes - Other. Specify Bank
E4.2 4 -
§4 Santandel' Consumer USA Last 4 digits of account number 1000 $o.oo
§ Nonpriority Creditor's Name 1 '
l Attn: Bankruptcy l Opened 07/07 Last Active
§ Po Box 961245 when was the debt incurred? 811 1/1 1 ,
l Fon worth, Tx 76161 '
§ Number Street City State le Code As of the date you file, the claim is: Check all that apply
§ Who incurred the deb_t? Check one. §
§ -‘Debtor 1 only l:l Contingent §
§ m Debtor2 only m Unliquidated l
§ n Debtor1 and Debtor 2 only n Disputed
m At least one of the debtors and another Type °f NONPR'pRlTY unsecured elaim:
4 m Check if this claim ls for a community m Student l°ans:
§ debt El Obligations arising out of a separation agreement or divorce that you did not
‘ ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
y l l ¢
I:l Yes l Other_ Spec§fy; Automobile - Notice Only
.4.2 . `
15 Syncb Bank/Amerlcan Eag|e Last 4 digits of account number 4391 ` $977.00
Nonpriority Creditor's Name §
Attn: Bankruptcy l Opened 10/13 \Last Active l
P° Box 965060 When was the debt incurred? 1/23/17 _> §
Orlando, FL 32896 ' §
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply 1
Who incurred the debt? Check one. § f
- Debtor 1 only m Contingent
|:l Debtor 2 only m Unliquidated
l:l Debtor1 and Debtor 2 only n Disputed
m At least one of the debtors and another Type °f NoNpRl°RlTY unsecured elaun:
n Check if this claim ls for a community n Student |°ans
debt n Obligations arising out of a separation agreement or divorce that you did not `
ls the claim subject to offset? report as priority claims §
- N° l:l Debts to pension or profit-sharing plans, and other similar debts ‘
|:| Yes l Other_ Specify§ Charge Account
; §
émcial Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 9 of 14

S§oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

l
l
!

 

 

Case 8-18-78169-|as

Debtor 1 Amanda Mathews

 

 

DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Case number (it known)

 

t
l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 t §
6 Synchrony Bank/Amazon Last 4 digits cf account number 6606 $1,214.00
Nonpriority Creditor's Name 1
Attn: Bankruptcy Dept § Opened 12l15 Last Active
Po Box 965060 When was the debt incurred? 10/28/18
Oriando, FL 32896 .
Number Street City State Z|p Code As of the date y|ou file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent l
m Debtor 2 only m Unliquidated z
n Debtor 1 and Debtor2 only m Disputed
m At least one of the debtors and another Type °r NoNPR|oR'TY unsecured clarrn:
n Check if this claim is for a community n student loans
debt n Obligations arising oul of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans, and other similar debts
E| Yes l othe,_ Spec§fy Charge Account
4.2 Synchrony Bank/PC Richards &
7 Sons Last 4 digits of account number 0325 $1,779.00
l Nonpriority Creditor's Name
. Attn: Bankruptcy Dept Opened 12l13 Last Active
§ po Box 965060 When was the debt incurred? 8/06/17
Orlando, FL 32896
‘ Number Street City State Z|p Code As of the date you filel the claim is: Check all that apply
l
§ Who incurred the debt? Check one.
§ - Debtor1 only m Contingent
l m . . 3
§ Debtor 2 only m Unliquidated §
` |:] Debtor1 and Debtor2 only m Disputed l
l:l At least one of the debtors and another Type °r NoNPRrpRrTY unsecured eraun:
l:] Check if this claim ls for a community n Student |°ans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
l
El Yes l other_ Spec§fy Charge Account
4.2 t
8 Synchrony Bank/Walmal'f Last 4 digits of account number 4963 $2,448-00
Nonpriority Creditor's Name .
Attn: Bankruptcy Dept Opened 09/12 Last Active
Po Box 965060 When was the debt incurred? 6/15[18
Orlando, FL 32896
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
El Debtor2 only El unliquidated
m Debtor1 and Debtor 2 only n Disputed
l:l At least one of the debtors and another Type °r N°NpRroRlTY unsecured‘°lann:
ij Check if this claim is for a community m Student loans
debt n Obligations arising out of a separation agreement or divorce that you did not ,
is the claim subject to offset? report as priority claims t
- No n Debts to pension or profit-sharing plans, and other similar debts §
|:l Yes l Othe,_ Spec§fy Charge Account '
l
§ .
§
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 10 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

l
l
l

 

 

 

Case 8-18-78169-|as

l
l Debtor1 Amanda Mathews

 

 

DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name

Verizon Wireless Bk Admin
500 Technology Dr Ste 550
Weidon Springs, MO 63304

 

Number Street City State le Code
Who incurred the debt? Check one.

- Debtor 1 only

l:l Debtor 2 only

m Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt
is the claim subject to offset?

- No
l:l Yes

4.2
, 9 Tal'get Last 4 digits of`account number 5196 $2,959-00
‘ Nonpriority Creditor's Name
Opened 12l12 Last Active
Po Box 673
_ _ When was the debt incurred? 2/18/17
Mlnneapo|ls, MN 55440
Number Street City State le Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor2 only El unliquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °r NoNPRl°RlTY unsecured clalmr
ij check if this claim is for a community l:l S‘ude"‘ '°B"S
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
m Yes - Q¢her_ Specify Credit Card
4.3 . . .
0 Toyota Financial Servlces Last 4 digits of account number 0001 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 1 1/12 Last Active
po Box 8026 When was the debt incurred? 1 1/06/17
Cedar Rapids, lA 52409
Number Street City State le Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only m Unliquidated
l:l Debtor 1 and Debtor2 only l:l Disputed
l l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured °laln":
j l:l Check if this claim is for a community l:l Studenl loans
l debt l:l Obligations arising out of a separation agreement or divorce that you did not
j is the claim subject to offset? report as priority claims
l - No n Debts to pension or profit-sharing plans, and other similar debts
l . .
l lIi Yes l Other_ Specify Automobile - Notice Only
l
l
l
‘4.3 .
1 Verizon Last 4 digits of account number 0001 $77.00

Opened 03/14 Last Active

When was the debt incurred? 1/28/17

 

As of the date you file, the claim is: Check ali that apply

l:l Contingent
l:l Unliquidated

l:l Disputed
Type of NONPRlOR|TY unsecured ciaim:

m Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify Agl'lCulfure

 

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule ElF: Creditors Who Have Unsecured Claims

Page 11 of 14
Best Case Bankruptcy

Debtor 1 Amanda Mathews

 

Visa Dept Store National
2 ' Bank/Macy's

 

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Ent_el’ed 12/04/18 09244236

,` Case number (if known)

 

l
l

 

Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 8053

Mason, OH 45040
Number Street City State le Code

Who incurred the debt? Check one.

 

 

- Debtor1 only
l:l Debtor 2 only
l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community

1 debt
l is the claim subject to offset?
l - No f

l:l Yes

Last 4 digits of account number 1 61 9
l

Opened 08/13 Last Active

When was the debt incurred? 8/01/17

As of the date you file, the claim is: Check ali that apply
[l Contingent

l:l Unliquidated

l:l Disputed '

Type of NONPRlOR|TY unsecured claim:

n Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

l other_ specify Charge Account

 

$3,636.00

 

Name and _Address
Amex

P.o. Box 981537
E| Paso, TX 79998

l
List others to Be Notitied About a oebt That You Already Listed

l
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For exampie,
is trying to collect from you for a debt you owe to someone else,

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4_1_ of (Check one): n Part 1: Creditors with Priority Unsecured Claims

- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account‘number

ita collection agency
list the original creditor in Parts 1 or 2, then list the collection agency here. Similar|y, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. ifyou do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

.Name and Address

}Barclays Bank Delaware
lP.o. Box 8803
lWiimington, DE 19899

On which entry in Part 1 or Part 2 did you list the original creditor?
Line g of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account\number

 

'Name and Address
jBB&T

.`Pob 3285
;Coppeil, TX 75019

l

lName and Address
.`Capitai One

l15000 capital one or
lRichmond, VA 23238

:Name and Address
'Chase Auto Finance
lP.o. Box 901003

Fort Worth, TX 76101

On which entry in Part 1_ or Part 2 did you list the original creditor?
Line _4_5 of (Check one): m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1l or Part 2 did you list the original creditor?
Line g of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims_

l Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

On which entry in Part 1: or Part 2 did you list the original creditor?
Line § of (Check one): l:l Part 1_: Creditors with Priority Unsecured Claims

l - Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

blame and Address

pomenitybanwannty|r l
leo Box 182789

Columbus, OH 43218

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.12 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

lName and Address

Continental Finance Company
Pob 8099

Newark, DE 19]14

omcial Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.13 Of (Check One).' l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

Schedule ElF: Creditors Who Have Unsecured Claims

S:oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
l

l
l

Page 12 of 14
Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

l Debtor1 Amanda Mathews

l

Name and Address

Continental Finance Company

Pob 8099
Newark, DE 19714

Case number (if known)

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.14 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

l
l

Name and Address
Credit One Bank
Po Box 98875

Las Vegas, NV 89193

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.15 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Fingerhut

7 6250 Ridgewood Road

Saint Cloud, MN 56303

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.17 of (Check one): El Part 1: Creditors with Priority Unsecured Claims

- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

4 Name and Address

Jefferson Capital Systems

3 Po Box 1999

.‘Saint Cloud, MN 56302

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.17 of (Check one): n Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 003

 

j Name and Address
lKohls/Capita| One
N56 W 17000 Ridgewood Dr
Menomonee Faiis, Wl 53051

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.18 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

l Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

?Name and Address

.Midiand Funding

'2365 Northside Dr Ste 30
San Diego, CA 92108

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.19 of (Check one): m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

‘Name and Address

Midland Funding

2365 Northside Dr Ste 30
'San Diego, CA 92108

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.20 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

`Name and Address

4Portfoiio Recovery

‘120 Corporate Blvd Ste 1
Norfolk, VA 23502

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.21 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Portfoiio Recovery

120 Corporate Blvd Ste 1
l,Norfolk VA 23502

l
l

Name and Address
Portfoiio Recovery

120 Corporate Blvd Ste 1
Norfolk, VA 23502

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.22 of (Check One).' m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.23 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

l\Name and Address

lSantander Consumer USA
Po Box 961245

Ft Worth, TX 76161

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.24 of (Check one): m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

lName and Address

Syncb Bank/American Eag|e
Po Box 965005

Or|ando, FL 32896

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.25 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Schedule ElF: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Page 13 of 14
Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Debtor 1 Amanda Mathews

Name and Address

Synchrony Bank/Amazon
Po Box 965015

Orlando, FL 32896

l Case number (li known)

 

Last 4 digits of account number
On which entry in Part 1 or Part 2 did you list the original creditol?
Line 4.25 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Synchrony Bank/PC Richards &
Sons

C/o Po Box 965036

Oriando, FL 32896

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

l Name and Address

Synchrony Bank/Wa|mart
Po Box 965024

Oriando, FL 32896 \

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.28 of (Check one): El Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

 

Last 4 digits of account number

 

Name and Address

§ Toyota Financial Servlces
§ 100 Bridgeport Ave
Sheiton, CT 06484

l

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.30 of (Check one): l:l Part 1 : Creditors with Priority Unsecured Claims

 

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

l Name and Address
;Verizon

l Po Box 650584

; Dallas, Tx 75265

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.31 of (Check o_ne): l:l Part 1: Creditors with Priority Unsecured Claims

 

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

§ Name and Address

On which entry in Part 1 or Part 2 did you list the original creditor?

§Visa Dept Store National Line 4.32 of (check one): El Part 11 creditors with Priority unsecured claims

1 Bank/Macy's - Part 2: Creditors with Nonpriority Unsecured Claims
§Po Box 8218 .

lMason, OH 45040

Last 4 digits of account number

 

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only, 28 U.S.C. §159. Add the amounts for each
§ type of unsecured ciaim. 1

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 6a. Domestic support obligations Sa.
§ l \ § ;Total`:l '
§‘ `ciaims l
§ - rt 1 1 6b. Taxes and certain other debts you owe the government 6b. $ 0_00
‘; l yl 6c. Claims for death or personal injury while you were intoxicated Sc. $ 0_00
. c 6d. Other. Add ali other priority unsecured claims, Write that amount here. Sd. $ [)_00
iii § Se. Total Priority. Add lines 6a through Sd. Se.
.~ ..l§ ..,` 4 `~ .:'l l
,` § 6f. Student loans 6f. $ [)_oo
l `, ciaims~‘§ l _
t frorn'i?art 2 ;' Sg. Obligations arising out of a separation agreement or divorce that o 00
. t " " , . ‘; you did not report as priority claims 9- $ '
\ , ` § 6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ o_(]o
' 6i. Other. Add ali other nonpriority unsecured ciaims. Write that amount 6i. $ 44 1 61 00 §
‘ here. ’ ' '
r c ‘: ll " 6i. Total Nonpriority.Add lines 6f through 6i. 6]. $ 44 161_00

 

 

 

6fflciai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims
l
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Page 14 of 14
Best Case Bankruptcy

l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

  

Fill in this information to identify your case:

 
 
  

 

    

 

Debtor1 Amanda Mathews

' First Name Middie Name Last Name
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

Case number
(if known)

 

|:| check if this is an

i amended filing

l
official Form 1066 §
Schedule G: Executory Contracts and Unexpired Leases ' 12/15 l

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page,l fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known). l

l
1 . Do you have any executory contracts or unexpired ieases?

l:l No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
- Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

 

’. 'List separately each person or company with whom you have t_he contract or lease. Then state what each contract or lease is for (for
exampie, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

_r.\

 

 

 

Narn`e. Number Street City, State and ZlP C<oi:le"`;m

 

2.1 Teachers Federal Credit Union l
Attn: Bankruptcy ` . Opened 04/16
Po Box 9005 Lease
Smithtown, NY 11787 1

 

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

l
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
l

l
l
l
l
l

§ Case 8-18-78169-|38 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

   
 
  

Fiii in this information to identify your case:

 

  

 

Debtor 1 Amanda Mathews

First Name M|ddle Name Last Name
Debtor 2 '
(Spouse if, tiling) First Name Middie Name l Last Name

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

l`
l

|:| check ifthis is en
amended filing

Case number
(if known)

 

 

 

:Official Form 106H §
Schedule H: Your Codebtors 1 12/15
l

l

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page,
li|i it out, and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write '
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

- No
ij Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

 

. No. Go to line 3. l
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. in Column 1, list ali of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule EIF (Official'Fom\ 106ElF), or Schedule G (Official Form 1066). Use Schedule D, Schedule ElF, or Schedule G to fill

 

 

 

 

 

 

 

 

 

 

out Column 2.
§"C"o`ii]n?ri"iiVBEi"r“fEEdeb_t”o`r§""l’f'""""“*‘_' `1` ` " ” 51 i§}"oiufn"riiéjt“rii'é’iéted'itortef“vi`h"é'ri"{"yoif’oi~"é:`tiié‘“_d”éb't""f
§.'ia£"£- .'i“.".lbe"'$"ée&§i‘¥.- §‘?,?°_a"dz"? C°§’£,: ‘» ~ i` ‘ c c ~.;;,i LQ_h.te<. ell§s).h.e:,dules"fhat apply: ~:; c § ’ `“ ~_l
3.1 l l:l Schedule D, line
Na"‘° l ij schedule E/F, line
n Schedule G, line
Number Street
City State ZlP Code
3.2 l:l Schedule D, line
Name El schedule E/F. line
l:l Schedule G, line
Number Street _
City State ZlP Code
l
l
t l
l
l
Official Form 106H ' Schedule H: Your Codebtors Page 1 of 1

$oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

l
l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Fill in this information to identify your case:

Debtor1 Amanda Mathews

Debtor 2
(Spouse, lt Hling)

 

 

   
   

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

, Case number Check if this is:

§ (ifknown) l:l An amended filing

l:l A supplement showing postpetition chapter
13 income as of the following date:

 

 

§ l
§OfflClal FOl'm 106| m l
lSchedu|e i: Your income » 12115

jBe as complete and accurate as possible. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
|`suppiying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your
"spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
:attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

wscribe Empioyment

 

 

 
 

‘ 1. Fill in your employment

 

 

 

 

 

4
l
l
l
l
l

 

information. , y or no
if you have more than one job, E l t t t - Empioyed l:l Empioyed
attach a separate page with mP °ymen 5 a US '
information about additional l:l Nbr employed l:l N°l employed
em lo ers. _ § _ _ _ _ '

p y OCCHPB¢|OI\ Administrative Asslstant
include part-time, seasonal, or ' l _
self-employed work. Empioyel' 5 name Green FllNYC

 

570 10th Avenue
Ne\llrl York, NY 10030

Occupation may include student Empioyer's address
or homemaker, if it applies.

 

How long employed there? 2 Years

Wive Detalis About Monthly income

 

l
l

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines below. |f you need
more space, attach a separate sheet to this form. ‘

 

 

 

List monthly gross wages, salary, and commissions (before ali payroll

 

 

 

2- _ deductions). if not paid monthly, calculate what the monthly wage would be. 2- $ 5»150-04 $ NlA*
3. Estimate and list monthly overtime pay. ' 3- +$ 0.00 +$ N/A:1
4. v Caicuiate gross |ncome. Add line 2 + line 3. 4. $ 5,150.04 $ NlA l

 

 

 

 

 

 

Official Form 106I Schedule I: Your Income page 1

 

 

10.

11.

12.

13.

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

' Debtor1 Amanda Mathews " Case number (ifknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you expect an increase or decrease within the year after you file this form?

? l No.

 

 

 

 

ix l w ` y » ' c e` F
Copy line 4 here l 4. $ 5,1 50.04 ’$ N/A
List ali payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 983_25 $ N/A
5b. Mandatory contributions for retirement plans l 5b. $ 0_00 $ N/A
5c. Voluntary contributions for retirement plans ' 5c. $ 0_00 $ N/A
5d. Required repayments of retirement fund loans 5d. $ - 0_00 $ N/A
5e. insurance 5e. $ 27_08 $ NlA
5f. Domestic support obligations 5f. $ 0_00 $ N/A
59. Union dues Sg. $ 0_00 $ N/A
5h. Other deductions. Specify: 5h.+ $ 0_00 + $ NlA
_ Add the payroll deductions. Add lines 5a+5b+50+5d+59+5f+59+5h. 6. $ 1,015_33 $ N/A
Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 4,134_71 $ N/Al
List ali other income regularly received:
8a. Net income from rental property and from operating a business, l
profession, or farm § l
Attach a statement for each property and business showing gross f l
receipts, ordinary and necessary business expenses, and the total ‘
monthly net income. 8a. $ 0_00 $ N/A
8b. interest and dividends 8b. $ 0.00 $ NlA
80. Famiiy support payments that you, a non-filing spouse, _or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 300_00 $ NlA
8d. Unempioyment compensation Bd. $ 0.00 $ NlA
8e. Social Security 8€- $ 0.00 $ N/A
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any nonl,cash assistance
that you receive, such as food stamps (beneflts under the Supp|ementai
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. $ 0.00 $ NlA
89. Pension or retirement income 89. $ 0.00 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ NlA‘
Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h. _ ' 9. $ 300.00 $ NlA
Caicuiate monthly income. Add line 7 + line 9. l 10- $ 4,434.71 + $ NIA = $ ‘ 4,434.71
` Add the entries in line 10 for Debtor 1 and Debtor 2 or non-ming spbuse. '
State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. 1
Specify: 11. +$ , 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
' Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ __M
` Combined

monthly income j

 

|:| Yes. Expiain: |

6fticiai Form 106I Schedule I: Your Income

l
l
l
l
l

1 l

page 2

 

 

l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entel’ed 12/04/18 09244236

Fill in this information to identify your case:

Debtor1 \ Amanda Mathews Checklf this is:
[:] An amended filing l l

Debtor 2 ' l |:| A supplement showing postpetition chapter
(Spouse, lffillng) 13 expenses as of the following date:

 

United States Banknlptcy Court for the: EASTERN DlSTRlCT OF NEW YORK MM / DD / YYYY

Case number "

(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses ` 12/15

Be as complete and accurate as possible. if two married people _are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and'case
number (if known). Answer every question. ‘

mcribe Your Household l

1 . is this a joint case?
l No. Go to line 2.
L:l Yes. Does Debtor 2 live in a separate household?

I:l No
l:l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? |:| No

 

 

 

 

DO not list Debtor 1 and - Yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. Debtor 1 or Debtor 2 age live with you?
_ _ _

Do not state the § n N°
dependents names. Daughter 19 l Yes

l] No

l:l Yes

l:l No

l] Yes ,

l:l No 1

l:l Yes

3. Do your expenses include - No

expenses of people other than

yourself and your dependents? l:l Yes

Estimate Your Ongoing Monthly Expenses `;

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy-is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date. §

l

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106|.)

 

4.1 The rental or home ownership expenses for your residence.. include first mortgage 1 200 001
, ' §

payments and any rent for the ground or lot. - $

if not included in line 4: l ' I

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner'sl or renter’s insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses ‘ 4c. $ 0_00

4d. Homeowner’s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

l Official Form 106J Schedule J: Your Expenses page 1

 

Case 8-18-78169-|as DOC 1 Filed 12/04/18

Debtor 1 Amanda Mathews

6.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Uti|ities:

6d. other. specify;

Entered 12/04/18 09:44:36

Case number (if known)

L
l

 

lnsurance.

15a. Life insurance

 

Specify:

 

17c. Other. Specify:

 

 

Specify:

 

Other: Specify:

 

The result is your monthly net income.

 

 

 

 

 

 

6a. Electricity, heat, natural gas 6a. $ 0_06
6b. Water, sewer, garbage collection 6b. $ 0_00
60. Telephone, cell phone, internet, satellite, and cable services 6c. $ 332_00 `
6d. $ 0.00
Food and housekeeping supplies 7. $ 550_00
Chiidcare and children’s education costs 8. $ 0_00
C|othing, iaundry, and dry cleaning 9. $ 100_00
Personai care products and services 10. $ 250_00
. Medicai and dental expenses 11. $ 0_00
. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments. 12- $ 548-,°°
Entertainment, ciubs, recreation, newspapers, magazines, and books 13. $ 0_00
Charitable contributions and religious donations 14. $ 0_00
Do not include insurance deducted from your pay or included in lines 4 or 20. il
15a. $ 119.00`
15b. Health insurance 15b. $ 25_00
150. Vehicle insurance 150. $ 417.00
15d. Otherinsurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. '
16. $ 0.00
installment or lease payments:
17a. Car payments for Vehicle 1 ' 17a. $ 550_00
17b. Car payments for Vehicle 2 17b. $ 0_00
17c. $ 0.00
17d. Other. Specify: l 17d. $ 0.00
Your payments of aiimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedulel, Your income (Official Form 106|).18- $ u'oo
Other payments you make to support others who do not live with you. $ 0_00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.
20a. Mortgages on other property.‘ 20a. $ 0_00
20b. Real estate taxes 20b. $ 0.00
200. Property, homeowner’s, or renter’s insurance 200. $ 0.00
20d. Maintenance, repair, and upkeep expenses § 20d. $ 0.00
20e.~ Homeowner’s association or condominium dues 20e. $ 0.00
21 +$ 0.00
Calcu|ate your monthly expenses
22a. Add lines 4 through 21. \ $ 4,091 .00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
220. Add line 22a and 22b. The result is your monthly expenses. $ 4,091.00
Caicuiate your monthly net' income.
23a. Copy line 12 (your combined month/yincome) from Schedule l. 23a. $ . .\,_ 4,434.71
23b. Copy your monthly expenses from line 220 above, 23b. -$ -\ 1 4!09`1_00
23c. Subtract your monthly expenses from your monthly income. 236. $ 343-71

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

- No.

 

l:l Yes. l Expiain here:

l Official Form 106J Schedule J: Your Expenses

page 2

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Fill in this information to identify your case:

|
Debtor1 Amanda Mathews
First Name Middle Name l Last Name

ijDebtor 2
(Spouse ifl flilng) First Name Middle Name § Last Name

 

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

Case number
(ifknown) j:| Check if this is an

§ l v amended filing

 

Cl)fficial Form 106Dec ‘

Dec|aration About an individual Debtor' s Scheduies 12/15
l
if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U. S. C. §§ 152, 1341, 1519, and 3571.

 

 

 

 

 

 

 

l Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
` g No
l ¥es. Name of person Athena Gonzalez Attach Bankruptcy Petition Preparer’s Notice,
Dec/aration, and Signature (Official Form 119) _
Under penalty p rjury, i declare that i have read the summary and schedules filed with this declaration and
that they ar
x l x
Amanda Mathews l _ Signature of Debtor 2
Signature of Debtor 1 1
Date December 3, 2018 ` Date
l
thciai Form 106Dec Declaration About an individual Debtor's Schedu|es

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8-18`-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

  

Fill in this information to identify your case:

 
    

 

Debtor1 Amanda Mathews

First Name Middle Name Last Name
Debtor 2 l
(Spouse if, tiling) First Name Middle Name . Last Name

 

 

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

Case number
(lf known)

 

|:| Check if this is an
amended filing

 

 

l
l

QHicial Form 107 l
Statement of Financial Affairs for individuals Filing for Bankruptcy ` 4/16

 

Be as complete and accurate as possible. iftwo married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detalis About Your Maritai Status and Where You Lived Before
1. What is your current marital status?

l:l Married
- Not married

During the last 3 years, have you lived anywhere other than where you live now?

l] No
- Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

  

       

 

2.
l
l
l
l
l
l
l
l
i
l
l
l

' Debtor 1 Prior Address g Dates Debtor1§ Debtor 2 P_rio "`Address w` §Dates Debtor 2
if d _e c … … 2 . ,, |iyed there »_"_ _V__, §'_Mn.m , DM M:M” nw _~ § lived th_ere j
36 Nlalda Avenue Fr°m'T°- l:l Same as Debtor1 El Same as Debtor1
Deer Park, NY 1 1729 1 0l2012 through From-To: l
07/201 7

 

l l
§ l

1

l

l

l

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califomia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

\

- No
l:l Yes. Make sure you nil out Schedule H: Your Codebtors (Official Form 106H). l

Expiain the Sources of Your income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?§
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

‘l:l No
l ves. Fill in the details.

 

   
  

 

     
 

 

§ _
,Sources of income l tGro`ss“' income § t
§Check all that apply ~' § §(b_efore deduction

7 . § §and exciusions) "

:iGross c`ome ,,
§(béfore deductions and v
ipns)\: 1 t

Sources ofincome , » §
Check ali that appi `* ' `

 

        

jFrom January 1 of current year until l Wages, commissions' $56,398.06 l:| Wages, commissions,

lthe date you filed for bankruptcy: bonuses tips bonuses tips

§ El Operating a business l:l Operatan a business

bmcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankmptcy
l

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor1 Amanda Mathews

Case number (ifknown)

 

 

l“P_eber.j, § *

: Sources of income
l Checkall that apply,

Gross' lncome

   

(before deductions and'§f
exclusions)

l Debtor 2

 

Sources of' lncome

t Check all that app|y.

 

l

j,'Gross lncome
`(before deductions
;and exclusions)

 

l=or last calendar year:
(January 1 to December 31, 2017 )

l
l
l

- Wages, commissions,

bonuses, tips

l:l Operating a business

$61 ,155.00

l:l Wages, commissions,

bonuses, tips

El Operating a business

 

l
For the calendar year before that:
(January 1 to December 31, 2016 )

- Wages, commissions,

bonuses, tips

l:l Operating a business

$59,850.00

l:l Wages, commissions,

bonuses, tips

l:l Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxabie. Examples of other income are alimony; child suppolt; Social Security, unemployment,
and other public benth payments;_ pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

- No
l:l Yes. Fill in the detai|s.

 

  

l Debtor 1 g
, Sources of' lncome
Describe below.

 

-~::__~` ;_ ,~j-; _l §DebtorZ `; w , `
. ‘ `_ `l""
, Gross lncome from §‘Sources of income z
each source § Describe below.
(before deductions and § . ‘ ,

¢ t‘

exclusions)

   

Gross' lncome 1 il l
§(before deductions
;and exclusions)

¢. \,_.‘

List Certain Payments You Made Before You Fiied for Bankruptcy

6;. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

1 m No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
l individual primarily for a personal, family, or household purpose."

l

1 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

m Yes Llst below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases nled on or after the date of adjustment.

- Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you tiled for bankruptcy, did you pay any creditor a total of $600 or more?

l No.
m Yes

Go to line 7.

List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case. `

l Amount you 1
still owe 1

§ “T‘ tai amou‘nt'§
P»aid,l§

 

§¢r'editor's Name'énd Ad`d`ré§s:" ” ' TBaMt'es""i>)/f pas/mentz lWas this“pa§irilén"t`f"¢`>i:.”.. ~ :”`f»

 

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaS€ 8-.18-78169-|&8 DOC 1 Fiied 12/04/18 _Entered 12/04/18 09244236

 

1` ,
1136¥>10r1 Amanda Mathews ' - Case number (ifknown)

1 `

7. Within 1 year before you filed for bankruptcy, d|d you make a payment on a debt you owed anyone who was an inslder? ~
/nsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
‘ of which you are an officer, director, person in controll or owner of 20% or more of their voting securities; and any managing agent, including one for

a business you operate as a sole proprietor. 11 U. S. C. § 101. lnc|ude payments for domestic support obligationsl such as child support and
alimony.1

-No

l:l Yes.Llsta||paymentstoan1ns1der1

lnslders Name and"M Address m m v

   

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider? 1
lnclude payments on debts guaranteed or cosigned by an insider. '

- No
l:l Yes. List all payments to an insider

.\

1 1 §Dates of payment 1 .

    

§Wl“nsid“e?'s4 blame and `A:cl“c§'é's‘s~"`” `” i"l‘otal amount‘

§Reason for thls payment
ga :»-..1’,, Pa_lmd:; 1 `

§ln_c|ud_e credltors name _ v

  

 

1
1
t
i

     

“~ 111§11111911911

1,m,1_ 1.1.. 1... .11 …, 11…11,,.. 1_,_1,,_,-__-_1.1,_-1.1_1,11,,.~ .,..’ .. .: , _ 1',1 .,_1~,..., »..1~'. ,.11~....

a'.
l
|
1
1
l
1

identify Legal Actions, Repossessions, and Foreclosures'
§. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

' List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
moditications,`_and contract disputes. 1

    

     

n NO 1

l Yes. Fill in the details

E§§é"iitiE“ ."`" ""`" ` Nature of the ease ii §"¢Eurt'-'or' a`g“éiéy`f‘"" ”

1;Casg number __,,1__11 _ 111 1 % _ 11 11 1 1, 1111 _,_1_ 1§ 1111 _111»11 . 11 111 1 111 111.;1~11_1.111 1 1.~11..111.1- 111
Bark|ays Bank Delaware v. Credit Card District Court of 'l'he State l pendmg

Amanda Mathews Defau|t of New York m On appeal

CV-051128-18 County of Suffo|k, 1st n Conc|uded

District, Baby|on

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and f` ||1n the details below.

l No Gotoline11.
l:l Yes. F1l|1n the 1nformat10n below

   

!Creditor Na *e and Address v § 1D b cribe“the$ropert*yw WW` ' M N`"~§vi §.W':“: Va|ue of the 1
§ = i f § i § _, j j property;
1111 11_1_ ,_ 1 1 1.1_111,.1 111_11~1'1,1.111 `1§XP|§|“ W!J.§f happened 111:;1 :.1»11.~1 11 1 11 ~;;1;1

   

111 Within 90 days before youl filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

- No
El Yes. Fill in the detai|s. . 1

iCredltor Name and Address

   

.-.~»... ..., 11- s _.,. .-

:e action the creditor took 1 »¢

z‘"‘~
i

1

lDate action was
taken 1 '_5” :` §

           

. _ a .;,.1… 11.1 .» c._,.`t,,,. .. _'_-m _1 1.. 11~1#. l - 1_`1.1‘11»~`;

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

1

 

`- No ‘ 1`
l:l Yes
1 1
1 \
thcial Form 107 ` Statement of Financial Affairs for individuals Flling for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com " Best Case Bankruptcy
i
!
1
1

1

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor1 Amanda Mathews ` j Case number (ifknown)

 

List Certain Gifts and Contributions
i

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person? 4
- No
El Yes. Fiii inthe detaiis for each gift

§Gifts` with a total value of more than $600 ’W
per person ~ 1

   

§:B"é§iiii`bé"t`he glfts",~ “ _

D§tes you gave
h

 

 

w ~..._..-_.~.~..... .
l » " 5 rr

l Person to Whoi_n ou Gave the G" 77 and
iAdd_ress__: 'T 'l

         

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No
El Yes. Fill in the details for each gift or contribution.

iGifts or contributions to charities that total » ilj“e`scribe*wmha“t y'”¢;iimi§iitril§i“i'l:e’dWM
imorethan$600 ` `-" ,‘ > "
l Charity' s Name ‘ '

iAddress (Numpe_r, street ciiy, si_at_e and ziP cgd_e)

List Certain l-

1:5. Within 1 year before you filed for bankruptcy or since youi filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

l or gambling?

ates you kw j
contributed

    
 

»
i

   

 

 

 

l No
El ves. Fiii in the detaiis.

 

i:l)escrlbe any insurance coverage for the loss

    

     
 

iDescribe the property you lost and _, § i Date 9f your j Ml § Value of property §
ih‘i’iw the i°-`°’s °°°u"e_d ` ` l i|nclude the amount that insurance has paid. Listpending;‘ i|°ss ' j ‘ ii iii i . l°st`
l ' § insurance claims on line 33 cf Schedule A/B:' Property f § _Mi_ l §Wv_~i”i *Wiifwif_;

   

List Certain Payments or Transfers

1i6. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition? l
lnclude any attorneys. bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy, l
f l
l:l No . i
l Yes. Fiii in the detaiis.

   
 

       

Person Who Was Paid vi *Descrlption and value of any property i _ Date payment mi . ~Amount bfi
Address i ' ,, 7 ` , ' l§or transfer was i payment ‘
lEmail or website address v 3 ` ' l ;made i » ` ii i f
LP_erson Wl_io_ Made the_ Payment, lf llot Y_¢_)__u__ § i mm g _,M_Wl

 

001 Debtorcc lnc. Credit Counse|ing Certificate 12l1/2018 $14.95
378 Summit Ave l
Jersey City, NJ 07306

 

‘Athena Go_nza|ez Bankruptcy Form Preparer . i $100.00
‘ 141 -38 219 Street l `
lSpringfie|d Gardens, NY 11413

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

 

         
 

`- No ' l

l:l Yes. Fill in the details. ` l
` l Person Who Was Paid d ` w n M "!l iDescription and value of any prop mw w q in :”: i“l.`lwamtewp‘aynive`ntw?i ` i":l'§m¢o_iin't- ofi!
l iAddress y i . . ii ltransferred . i i i . i f ,for transfer was ij ’ paymenti ‘
' c l §: f ..'.»..~.¢L;~_. _…_»_ii.s. _M.:.. ,i... .;....… a ..i Lmade _.._»._.,~ ,,.:_.' i:_.e:,i~..` ,..,,_.w..,.e. ,i`i. f

i,.,'i,_i,.,_ si_. “_.,i.;‘.. i…`.mi__…_._ . .“~.~.,

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

O:fticial Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor 1 Amanda Mathews Case number (ifknown)

 

transferred in the ordinary course of your business or financial affairs?
lnclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

- No
El ves. Fill in the delalls.
'r>e`r'so`ri viiho Ré`¢éi"ved"rransfer " § “ “' `“ § ,owé'§¢ribiioh a’ni:l 65qu iff §§ ;'Blééfc`r`lié“a`i§"i{r"£§§é"rt`y"" o`r” § §'i')"été’t”r‘aiiére’r"§li§§?`§

§

Address , §§ ‘ l property transferred x payments received or debts § § made 1 ’
, § § ~` § paid in exchange ;' ‘
li?ers_<>_r»'§_r<:_lati;>`r\.~s>hil>tsiys?u . *`…;,, _. v L ., _M _ _. ?M; § W\_}… . ;,

9. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No
l:l Yes. Fill in the details.
Name~of trust"“,' n `

_ _- __\ __`A`~___A__A_.

"""" `be§cription'and value"¢>_fthe propertytransfer"red _ 4 ’ `§ ‘MDa“t`e“ "T`ra'né“fer_w‘as‘§

§ §ma.de § , ._

List of Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcyl were any financial accounts or instruments held in your name. or for your benefit, closed,
§ so|d, moved, or transferred? \
lnclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banksl credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

4 - No
§ IJ Yes. Fill in the details.
§ Name of Financiallnstitution and ' '“ ALast 4 digits of 4 Type of account or " )' YD'ate account was ; ' Last balance '
l sAddress (Number, streetl clty, stale and`zlP ‘ j- account number ` § »` instrument : ` .¥ :closed,'sold, § before closing or §
.C°de) l §§ , ' v y " - §§ § smoved:,‘or § transfer;
‘- ’ ' ` § »Af_ranfs_ferr§.d _ § ‘

l MM. , ~ w _… .`… .. ~. … , ~ a ,- ., ". ,. ~ ….. . /”.. l r.'., .. _.~, e. M_…M… …_ .l__ .~…, ….“

2l1. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, /
' cash, or other valuables?

- No
lZl Yes. Fill in the delails. _
§N“ame ofFinadéiqildsiltutid'h § ` §`wl'io else had’a¢&“é“ssjfto`it‘) ; §oé§¢rlbé't"hé"c`or¥ién`ié " ”Eo'jb`i°s"tillj“_"~ §

Address(Number,s¢r_eel,clry,slale and‘zlP code) ; jAddress(Number,s¢ree¢,clly,§ § l, -

. § have it?
1_State and ZlR Code)~, , ` ' v

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No

n Yes. Fill in the detai|s.

iName of"Stér`a'ge Facllity‘ ’ ~` l » §viino“e`ls`é has"ér had“aé’c'ess §`D"é§éiil`ae ih`e' co'ri`t'é“rits“… ' “M§ §‘lj`o'y"o“u still … " '
§Address (Number,sgieec,clly,sra¢e and z`lP code) ’ ;to it? § 1 ` ' ‘ ~ ‘ . § §have it? '

:’“ § y _ _ y ¢Address (Numher,street, clcy. § § § .i §

§ , , _ , :..,$fa!e.and,ZlECode),'_, .a§ , _-. §' -e , a _ ‘:l l .._,.,,;W ~.

ldentify Property You Ho|d or Contro| for Someone Else

§3. Do you hold or control any property that someone else owns? lnc|ude any property you borrowed from, are storing for, or hold in trust
for someone.

- No

El Yes. Fill in the details.

i“c`$w“ner"s Nérh'é ` ‘ ` ' " " “ f " , :`*vl“ili*ér‘é ls'tiie Brdp*e“&y‘é""' § §‘oeé'éilis”e`ihé"§r`ép“éf£y"i'“"f l §_"‘ ` v “f\"?§iqé§
§Address (Number,slreel.clty.szaze and zll> code) ’ § §:Nb\:g)ber-Sfreef.ley.S¢afe and ZlP f § , _ y . z ' f § x y § - :;
`… .,\ _ . , ., _…_ __ . . . _"<. \1_ § _. . . .~ .. l...; a-_z ….,.._e~.~. _,., ~.,,- _…,… _ ._. _ .._…::… z~___e_....-.__.:_.:l..__l

 

Give Details About Environmental lnformation

For the purpose of Part 10, the following definitions app|y:

- Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soi|, surface water, groundwater, or other medium, including statutes or
Offlcia| Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

l Case 8-18-78169-|as DOC 1 Filed 12/04/18 Entered 12/04/18 09:44:36

 

Debtor 1 Amanda Mathews l Case number (ifknown)

regulations controlling the cleanup of these substances, wastes, or materia|.
Site means any location, facl|ity, or property as defined under any environmental law, whether you now own, operatel or utilize it or used
ito own, operate, or utilize it, including disposal sites. '_

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term. ` `

l
l
§ l

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
¢!4. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No
l:l Yes. Fillin the details

 

 

Name of site

 

 

»Governmental unit § §Envlronmenta|law,lfyou ~:i;j`§

§ Address (Number, street, clty. state and§ §know it:
_,l …. … ,,_.M ,»: _,“__é_,f zlP_ coast l ;

 
     

   

l
l
2:5. Have you notified any governmental unit of any release of hazardous material? §

- No
El Yes. Fillinthedetai|s

§Narne of site "F“:';; » ' *
§ Address (Number, street clty, state add zl,

».._a. <__ ,. Wm' . v …:& w . '.. .._t_ ,m.;.

 
    

. ,l ~; 7Governmental unit " ' w
ode) ' § Address (Number, Street, C|ty, State 'and §
‘ !zlP code)

         

_.,l e__'§_r,.,~ ,,,;_:'» .; ~ . _ v __...;'4.§ z_...,.'__',._“~ -., ._~ l w M-~` ... ....

26. Have you been a party in any judicial or administrative proceeding under any environmental law? lnclude settlements and orders.

- No l
l:l Yes. Fillin the details. `

§Case Title 'W”`:" wm
Case Number j

‘ Court `or agency

§Narne f ' l

lAddl'éSS (Number. y
LSta_te a_r_id_ _Z|P de_`e) M M '

  

 

§"st`§td§ Bfti“iew."'""

 

      

wm ...... , a
z

   

Give Details About Your Business or Connections to Any Business
2;7. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
l:l A partner in a partnership
l:l An officer, director, or managing executive of a corporation
n An owner of at least 5% of the voting or equity securities of a corporation §
- No. None of the above applies. Go to Part 12. `l
l:l Yes. Check all that apply above and fill in the details below for each business.

., ,. ,.-._~

  

’Buslness Name

Address ~ ' ‘
(Nurnber, Street, City, State and ZlP Code)

  

Employer ldentlf'catlon number
§ Do not include Social Security number or l'l'|N

t

 

;_Dat_es_ business existed

 

28. within 2 years before you filed for bankruptcyl did you give a financial statement to anyone about your business? lnclude all financial
institutions, creditors, or other parties.

l

  
 
 
  

 

- No

El Yes. Fill in the details below §
Name §
Address ;€ ‘

Y(Number, Street, City, State and ZlP _Code)m

 

limme- Below

l; have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud' ln connection

Official Form 107 ' Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 6

 

Sloftware Copyright (c) 1996- 2018 Best Case, LLC- -www. bestcase. com Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

§ Debtor1 Amanda Mathews ' Case number (irknown)

 

with a ban p y case c n result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
§18U.S.C 15, 1341, 9, and 3571.

   

 

§Amanda Mathews Signature of Debtor 2
§Signature of Debtor 1 d
Date December 3, 2018 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Cfficial Form 107)?
. No

l:l Yes

Did you pay or agree to pay someone who' ls not an attorney to help you fill out bankruptcy forms?

i:l No
- Yes. Name of Person Athena Gonzalez .Attach the Bankruptcy Petition Preparel's Notice, Dec/arat/'on, and Signature (Official F_orm 119).

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
1
i
l

l CaS€ 8-18-78169-|38 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Fill in this information to identify your case:

l
Debtor1 Amanda Mathews
F|rst Name Middle Name 1 Last Name

 

'Debtor 2 l
l(Spouse if, iiling) First Name Middle Name ' Last Name . l

 

United States Bankruptcy Court forthe: EASTERN DlSTRlCT OF NEW YORK

 

Case number `
(ifknown) |:| Check if this is an
amended liling

 

 

 

QHicial Form 108
Statement of intention for individuals Filing Under Chapter 7 z 12/15

 

i
l

lt you are an individual filing under chapter 7, you must fill out this form if:
F creditors have claims secured by your property, or

,- you have leased personal property and the lease has not expired
You must file this form with the court within 30 days after youi file your bankruptcy petition or by the date set for the meeting of creditors,
§ whichever' ls earlierl unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lt two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

l
Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. 0n the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims '

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
l information below. y

 

   
 

 

 

Creditor's l:l Surrender the property. m NO
name: l:i Retain the property and redeem it.

l:i Retain the property and enter into a n Yes
DescriptiOn Of Rea_ffinnation Agreement.
PFOPBNY l:l Retain the property and [explain]:

securing debt:

 

 

 

 

 

 

 

Creditor's l:l Surrender the property. n NO
name: l:l Retain the property and redeem it.
l] Retain the property and enter into a n Yes
Description of Reaftirmation Agreement.
property L__l Retain the property and [explain]:
securing debt:
Creditofs El Surrender the property. n NO '
name: l:l Retain the property and redeem it. l
m Retain the property and enter into a n Yes l
Description of Reaffinnation Agreement. l
property l:l Retain the property and [explain]:
securing debt:
Creditor's [l Surrender the property. m NO
Official Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor1 Amanda Mathews Case number (ifknown)

 

name: l:l Retain the property and redeem it. n Yes

El Retain the property and enter into a
Reaffirmation Agreement.

l:l Retain the property and [explain]:

Description of
property
securing debt:

 

 

mild Your Unexpired Personai Property l

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not,assume it. 11 U.S.C. § 365(p)(2).

 

l Describe your unexpired personal p;§g;p_egty: leases '

     

.Lessor's name: Teachers Federal Credit Union |:| NO
- Yes
'Description of leased Acct# 6001787473
.PrOpe'ii/f Opened 04/16
Lease

Wsn Bel°w

Under penalty f perjury, l dec re that l have indicated my intention about any property of my estate that secures a debt and any personal
property that su;;t to a expired lease.
:x 1

  

 

 

 

 

 

’ X
Am/anda Mathews Signature of Debtor 2
" Signature of Debtor 1
l
; Date December 3, 2018 Date
Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

  

Fill in this information to identify your case:

   

  

Check one box only as directed in this form and in Form
122A-1Supp:

   
   

 

Debtor1 Amanda Mathews

Debtor 2 l
(Spouse, if Hling)

   

     
 

g
l 1 . There is no presumption of abuse l
l

   

United States Bankruptcy Court for the: Eastern District of New York n 2‘ The calculation t° determine if a presumption of abuse

applies will be made under Chapter 7 Me`ans Test
Ca/culat/`on (Official Form 122A-2), l

       

 
 

 

Case number
(ii known)

       

l:l 3. The Means Test does not apply now because of
qualified military service but it could apply later.

ij Check if this is an amended filing

   

 

 

l
jofricial Form 122A - 1

:Chapter 7 Statement of Your Current Monthly income 12/15

both are equally responsible for being accurate. if more space is needed,

l information applies. On the top of any additional pages, write your name and
fabuse because you do not have primarily consumer debts or because of

l qualifying military service, complete and file Statement of Exemption from Presumptlon ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

|

1 Caiculate Your Current Monthly income `
l 1. What is your marital and filing status? Check one only. y
!‘ l Not married. Fill out C_oiumn Al lines 2-11.
n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
l:l Married and yo`ur spouse is NOT filing with you. You and your spouse are:

l:l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l:l Living separately or are legally separated. Fi|i out Column A, lines 2-11; do not till out Column B. By checking this box, you declare under

penalty of perjury that you and your law that applies or that you and your spouse are
living apart for

l

 
 
   

 

 

   

~_ijebtor 2 or
non-filinng se `

$ 4,753.88 $

 

 

 

 

 

2. Your gross wages,'saiary, tips, bonuses, overtime, and commissions (before ali
payroll deductions). '

‘ 3. Aiimony and maintenance payments. Do not include payments from a spouse if 0 0 y
Column B is filled in. $ -0 $ `

4. All amounts from any source which are regularly paid for household expenses l
of you or your dependents, including child support. include regular contributions t
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0'00 $

.
l

l 5. Net income from operating a business, profession, or fa_rm '
l z

l

 

 

 

 

 

movie ;
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from a business, profession, or farm $ 0-00 C°Py hel'e ~> $ 0.00 $
6. Net income from rental and other real property d __ M_) W;M__» W”_ I
:; Db~ t

 

 

 

 

 

 

y Gross receipts (before all deductions) $ 0.00 , §
" Ordinary and necessary operating expenses -$ 0.00 z
Net monthly income from rental or other real property $ 0-00 C°Py here '> $ 0-00 § »
: 7. lnterest, dividends, and royalties 1 $ o-oo
i
l
l
Official Form 122A-1 Chapter 7 Statement of ¥our Current Monthly income page 1

Software Copyright (c) 1996-2018 Best Case, LLC -\www.beslcase.com Best Case Bankruptcy
.

 

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

 

 

 

 

Debtor1 Amanda Mathews Case number (if known)

; ‘ee/“u:HJ}[A ' `." ebit}m}i`e“:‘ if
§Debtort _ _-', `§` §De_btorZ`or_, _

1 r_ ; ;§ ;n§_n:“!i.'i§§ea\!§.€,i

38. Unempioyment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benth under
the Social Security Act. lnstead, list it here:

For you $ 0.00
For your spouse $ `

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0-00 $

1 O. income from all other sources not listed above. Specify the source and amount.
Do not include any benetits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanityl or international or
domestic terrorism. if necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below. l
$ 0.00 $
$ 0.00 $
Total amounts from separate pagesl if any. . + $ 0.00 $
11. Calculate your total current monthly income. Add lines 2 through 10 for + _
each column. Then add the total for Column A to the total for Column B. $ 41753~88 $ _ $ 4»753-88
Total current monthly
income
Detennine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 4,753_88
l Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b. $ 57,046-55

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you iive. .
Fill in the number of people in your househoid. |::

Fill in the median family income for your state and size of household, 13_ $ 69,642.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14a. - Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

l

l

l

14. How do the lines compare?

l

l

l

l 14b. l:l Line 12b is more than line 13. On the top of page 1, check box 2l The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and nil out Form 122A-2.

Sign Below

By swyth penalty of perjury that the information on this statement and in any attachments is true and correct.
r. X /\. ‘ ' '

l
l Amanda Mathews
l Signature of Debtor 1
l
1

Date December 3, 2018
MlVl/ DD /YYYY

if you checked line 14a, do NOT till out or file Form 122A-2.
if you checked line 14bl fill out Form 122A-2 and tile it with this form.

 

 

 

Ochial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2
Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com , _ Best Case Bankruptcy

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

l

Debtor1 Amanda Mathews . case number (ifknown)

 

Current Monthly Income Details for the Debtor

Diebtor Income Details:
ncome for the Period 06/01[2018 to 11/30/2018.

>-4

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
S]ource of Income: Employer : Green Fig NYC
Constant income of $4,753.88 per month.*

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com . Best Case Bankruptcy

1 CaS€ 8-18-78169-|38 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

l

l

l Debtor1 Amanda Mathews l Case number (ifknown)
l
§*Paycheck Details: ‘
1 1 _ §
'Green Fig NYC 5 l

 

. . l
Date Earmngs Overtlme Taxes Other Net Chec_k
Salary X6 1 ,188.47 0.00 223.22 25.00 940.25
Salary X18 1 ,188.47 0.00 229.67 0.00 958.80
Totals: 2,376.94 0.00 452.89 25.00 1,899.65
l
l
l
§
l
l
.l
l
l
§ ?
1 l
l
l
l
l
l
l
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 4

Slottwam Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

stoo (Form 2800) (17115)
United States Bankruptcy Court
Eastern District of New York

In re Amanda Mathews Case No.
Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 11 0(h)(2). ]

 

 

 

 

 

 

l
1.§ Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
j prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
l bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) m contemplation o'f or in connection with the bankruptcy case
is as follows:
F or document preparation services I have agreed to accept $ 100.00
§ Prior to the filing of this statement I have received _________________________________________________ 4 $ _____M
j Balance Due $ 0.00
2.; ' I have prepared or caused to be prepared the following documents (itemize):
l
and provided the following services (itemize):
3.; The source of the compensation paid to me was:
' [Z] Debtor 1:] Other (specify):
4.: The source of compensation to be paid to me is:
l 121 Debtor |:l Other (specify):
5 . The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case,
6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:
NAME SOCIAL SECURITY NUMBER v _
MU%./M ' XXX-XX-XXXX November 30, 2018
Signature Social Security number of bankruptcy Date
; petition preparer*
A/Slthena V. Gonzalez 141-38 219 Street Laurelton, NY 1 1413
Printed name and title, if any, of Address

B;ankruptcy Petition Preparer
*lf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by 11 U. S. C. § 110. )

A ibankruptcy petition preparer s failure to comply with the provisions of title 11 and the F ederal Rules of Bankruptcy Procedure may
result infines or imprisonment or both. 11 U.S. C. § 110; 18 U.S. C. § 156.

Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com Best Case Bankruptcy

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Fill in this information to identify the case:

Debtor1 Amanda Mathews
First Name Middle Name 1 Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name 1 Last Name

United States Bankruptcy Court for the: EASTERN DlSTRlCT OF NEW YORK

 

 

 

Case number Chapter 7
1 (ifknown) '

 

§)fficial Form 1 19

Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature 12l15

 

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
dpes not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisonedl or both 11 U.S.C. § 110; 18 U.S.C. § 156. `

_Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
fii_ing or accept any compensation, A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

~ whether to tile a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

~ whether filing a case under chapter 7, 11, 12,_or 13 is appropriate;

o whether your debts will be eliminated or discharged in _a case under the Bankruptcy Code;

o whether you will be able to retain your homel car, or other property after commencing a case under the Bankruptcy Code; `
l ~ what tax consequences may arise because a case is filed under the Bankruptcy Code; l
j o whether any tax claims may be discharged;
v o whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

» ` how to characterize the nature of your interests in property or your debts; or

o what procedures and rights apply in a bankruptcy case.

Th_e bankr petition eparer Athena V. Gonzalez has notified me of any maximum allowable fee before preparing any
docume 1 ng o pting any fee. ' l

   

Date November 30, 2018
Signature of Debtor 1 acknowledging receipt of this notice _ MM/DD /YYYY 1
l .

 

Ofnciai Form 119 Bankruptcy Petition Preparefs Notice, Deciaration, and Signature page 1

Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com Best Case Bankruptcy '

Case 8-18-7~8169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Debtor 1 Amanda Mathews

meclaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:

~ l am a bankruptcy petition preparer or the oth

o ‘ l or my firm prepared the documents listed below and gave the debtor a co
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

if rules or guidelines are established accordin
preparers may charge, l or my firm notified th
accepting any fee from the debtor,

Athena V. Gonzalez

Printed name Title, if any

141-38 219 Street Laurelton, NY 11413

Number, Street, City, State & ZlP Code Contact phone

l or my firm prepared the documents
((i,`hec`k all that apply.)

IE Voluntary Petition (Form 101)

Statement About Your Social Security Numbers
l (Form 121)

1521 scheduiei(i=orm 1060
121 scheduleJ (Form 1061)

(631)640-6012

Case number(ifknown) ‘

 

1
1

cer, principall responsible person, or partner of a bankruptcy petition preparer;

py of them and the Notice to Debtor by Bankruptcy Petition

g to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
e debtor of the maximum amount before preparing any document for filing or before

Firm name, if it applies

checked below and the completed declaration is made a part of each document that l check:

lj chapter 11 statement onour current Monthly
income (Form 1223)

- lzl Declaration About an individual Debtor's Scheduies E Chapter 13 Statement of Your Current Monthly

lzl Your Assets and Liabi|ities and Certain Statistical
l information (Form 1068um)

E/:| Schedule A/B (Form 106A/B)
l§_|fl Schedule C (Form 106C)
lzl Schedule D(Form106D)
[2| schedule E/F (Form 1er/F)
lfl schedule o (Form mse)
lzl Schedule H (Form 106H)

(Form 106Dec)
[zl Statement of Financial Affairs (Form 107)

121 Statement of intention for individuals Filing Under
Chapter 7 (Form 108)

lzl Chapter 7 Statement of Your Current Monthly
income (Form 122A-1)

121 Statement of Exemption from Presumption of
Abuse under § 707(b)(2) (Form 122A-1Supp)

Iz] Chapter 7 Means Test Calculation (Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Securi

income and Calculation of Commitment Period
(Form 122C-1)

m Chapter 13 Calculation of Your Disposable income
(Form 122C-2)

m Appiication to Pay Filing Fee in installments (Form
103A) :

m Appiication to Have Chapter 7 Filing Fee Waived
(Form 103B) 1

lzl A list of names and addresses of ali creditors
(creditor or mailing matrix) `

l:l Other

 

ty numbers. if more than one bankruptcy petition preparer prepared the documents

to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

MW ¢./%I&;

Signature of bankruptcy petition prepg{er or off incipa|,
responsible person, or partner

XXX-XX-XXXX

Athena V. Gonzalez
Pnnted name

Signature of bankruptcy petition preparer or officer, principai,
responsible person, or partner

 

 

Printed name
l

l
l
Official Form 119

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Social Security number of person who signed

Social Security number of person who signed

Bankruptcy Petition Preparer's Notice, Deciaration, and Signature

Date November 30, 201
MM/DD/YYYY ‘

Date November 30, 20
MM/DD/YYYY

8

se -- reves 7 _ -__~ _\

page 2

Best ,Case Bankruptcy g

 

Case 8-_18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

UNITED STATES BANKRUPTCY COURT
EASTERN DlSTRlCT OF NEW YORK

 

 

In re: 1 - Case No. '_l
g hv\/\om©ot wanda co& Chapter
Debtor(S)
_X l
l
AFFIRMATION OF FILER(§) l

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(S), must provide the following
information:

. Name of Filer: MU`(\OL (’\“l©.(ie? UW
Address: \Ultl' 233 &,`\Ql §§YY€Q)]( l C\ ll l\/@i'i€}(\. l\)\l \\L'\l la
Email Address: A\l /¥(` 1\/\\¢\/ UX)/'\_€/bl\ @ QW\(\(\Q)L/l l- CQYY\
Phone Number: (Q`v%l ) @L'l@` C§© l 2\

Name of Debtor(s): BVV\CL\/\Ci\@e MC`JUH/\.Q U\)S

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(Q:

AREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING: l

 

l DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
l WAS NOT PAID.

g l WAS PAID.

Amount Paid: $ l 06 " .

I/We hereby affirm the information above under the penalty of perjury.

Dated: lzlLl l 2613 MMM D%;/

Filer’ s Signature

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236 3

l
1

United States Bankruptcy Court
Eastern District of New York

1 ln re Amanda Mathews § Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached mam`x (list of

ereditors) is true and correct to the best of their knowledge
l

;Date: December 3, 2018 f }l/l¢%/z ’

Amanda Mathews
Signature of Debtor

Date: December 3, 2018

 

 

Signature of Attorney

 

USBC-44 Rev. 9/17/98

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankmptcy

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Amex

Correspondenoe/Bankruptcy

Po Box 981540j
El Paso, TX 79998

Amex
P.o. Box 981537
El Paso, TX 79998

Bankunited, Ntl Assoc
7815 Nw 148th St
Miami Lakes, FL 33016

Barclays Bank Delaware
Attn: Correspondence
Po Box 8801
Wilmington, DE 19899

Barclays Bank Delaware
P.o. Box 8803
Wilmington, DE 19899

)

BB&T
Attn: Bankruptcy
Po Box 1847

Wilson, NC 27894

\

BB&T
Pob 3285
Coppell, TX 75019

Bk Of Amer
Po Box 982238
El Paso, TX 79998

Capital One

Attn: Bankruptcy

Po Box 30285

salt Lake City, UT 84130

Capital One `
15000 Capital One Dr
RiChmond, VA 23238

 

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Chase Auto Finance

National Bankruptcy Dept

201 N Central Ave MslAzl-llQl
Phoenix, AZ 85004

Chase Auto Finance
P.o. Box 901003
Fort Worth, TX 76101

Comenity Capital Bank/HSN
Po Box 182120
Columbus, OH 43218

Comenity Capital/Zales
Po Box 182120
Columbus, OH 43218

Comenitybank/anntylr
Attn: Bankruptcy Dept
Po`Box 182125
Columbus, OH 43218

Comenitybank/anntylr
Po Box 182789,
Columbus, OH 43218

Continental Finance Company
Attn: Bankruptcy

Po Box 8099

Newark, DE 19714

Continental Finance Company
Pob 8099
Newark, DE 19714

Credit One Bank
Attn: Bankruptcy

Po Box 98873

Las Vegas, NV 89193

Credit One Bank
Po Box 98875
Las Vegas, NV 89193

CaS€ 8-18-78169-|&8 DOC 1 Filed 12/04/18

Dsnb Bloomingdales
Po Box 8218
Mason, OH 45040

Fingerhut

Attn: Bankruptcy

Po Box 1250

Saint Cloud, MN 56395

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Eni€red 12/04/18 09244236

Jefferson Capital Systems

Po Box 1999
Saint Cloud, MN 56302

Kohls/Capital One
Kohls Credit

Po Box 3120
Milwaukee, WI 53201

Kohls/Capital One

N56 W 17000 Ridgewood.Dr

Menomonee Falls, WI 53051

Midland Funding

2365 Northside Dr Ste 300

San Diego, CA 92108

Midland Funding

2365 Northside Dr Ste 30

San Diego, CA 92108

Portfolio Recovery
Po Box 41021
Norfolk, VA 23541

Portfolio Recovery

120 Corporate Blvd Ste l

Norfolk, VA 23502

 

 

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Santander Consumer USA
Attn: Bankruptcy

Po Box 961245

Fort Worth, TX 76161

Santander Consumer USA
Po Box 961245
Ft Worth, TX 76161

Syncb Bank/American Eagle
Attn: Bankruptcy

Po Box 965060§

Orlando, FL 32896

Syncb Bank/American Eagle
Po Box 965005'
Orlando, FL 32896

Synchrony Bank/Amazon
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896

Synchrony Bank/Amazon
PO BOX 965015'
Orlando, FL 32896

Synchrony Bank/PC Richards & Sons l
Attn: Bankruptcy Dept
Po Box 965060
'Orlando, FL 32896

Synchrony Bank/PC Richards & Sons 1
C/o Po Box 965036 '
Orlando, FL 32896

Synchrony Bank/Walmart m
Attn: Bankruptcy Dept l
Po Box 965060 l
Orlando, FL 32896

Synchrony Bank/Walmart
Po Box 965024
Orlando, FL 32896

Case 8-18-78169-|&8 DOC 1 Filed 12/04/18 Entered 12/04/18 09244236

Target
Po Box 673
Minneapolis, MN 55440

Teachers Federal Credit Union

Attn: Bankruptcy

Po Box 9005

Smithtown, NY 11787 §

Toyota Financial Services
Attn: Bankruptcy

Po Box 8026

Cedar Rapids, IA 52409

Toyota Financial Services
100 Bridgeport Ave g
Shelton, CT 06484

Verizon _

Verizon Wireless Bk.Admin
500 Technology Dr Ste 550
Weldon Springs, MO 63304

Verizon
l Po Box 650584
Dallas, TX 75265

§ Visa Dept Store National Bank/Macy's
Attn: Bankruptcy

l Po Box 8053

j Maeen, on 45040

Visa Dept Store National Bank/Macy's
Po Box 8218
Mason, OH 45040

